EXHIBIT 10.2

 

 

THE SECURITIES REPRESENTING MEMBERSHIP INTERESTS UNDER THIS LLC OPERATING
AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES MAY NOT BE TRANSFERRED
WITHOUT REGISTRATION UNDER SUCH LAWS OR THE AVAILABILITY OF AN EXEMPTION FROM
REGISTRATION UNDER SUCH LAWS.

 

 

OPERATING AGREEMENT

 

FOR

 

CHS/SRS, LLC

 

A CALIFORNIA LIMITED LIABILITY COMPANY

 

 

September 23, 2004

 

 

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED BY THIS OPERATING AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 AS AMENDED OR THE LAWS OF ANY STATE.  THESE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED,
PLEDGED, HYPOTHECATED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR AN OPINION OF COUNSEL, WHICH OPINION IS SATISFACTORY IN FORM AND
SUBSTANCE TO THE COMPANY AND CONCURRED IN BY THE COMPANY’S COUNSEL, TO THE
EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR THE LAWS OF ANY
STATE OR SUCH TRANSACTION COMPLIES WITH RULES PROMULGATED BY THE SECURITIES AND
EXCHANGE COMMISSION UNDER SAID ACT AND APPLICABLE STATE LAW.

 

CHS/SRS, LLC
OPERATING AGREEMENT

 

This Operating Agreement (“Agreement”) is entered into effective as of September
23, 2004, by and among COMING HOME STUDIOS, LLC (“CHS”) and SRS LABS, INC.
(“SRS”) and any other parties who may from time to time execute this Agreement
(collectively referred to as the “Members” or individually as an “Member”).

 

R E C I T A L S :

 

A.                                   WHEREAS, SRS is engaged, inter alia, in the
development and provision of audio technology;

 

B.                                     WHEREAS CHS is engaged, inter alia, in
the business of producing and exploiting the rights to the live taping of
concerts, and, in connection therewith, has entered into the following
agreements (the “Designated Contracts”) to produce, exploit and receive economic
benefits from concert videos using SRS technology:

 

1.                                       Artist agreement between CHS and Duran
Duran Ltd. dated March 1, 2004;

 

2.                                       Operating agreement between CHS and
Duran Duran L & I dated as of May 8, 2004 relating to DD/CHS, LLC;

 

3.                                       Artist agreement between CHS and
Godsmack Partnership dated March 18, 2004;

 

4.                                       Artist agreement between CHS and Gray
Cat Records, Inc. dated as of April 11, 2003 and executed August 18, 2003;

 

5.                                       Operating Agreement dated as of June 4,
2003, between CHS and the Class B members of BS Concert Video LLC; and

 

6.                                       Unexecuted Distribution Agreement
between CHS and Ideal Entertainment dated May 21, 2004 (collectively, the
concert videos to be produced pursuant to the Designated Contracts and any
related agreements will be referred to herein as the “Shows”).

 

--------------------------------------------------------------------------------


 

C.                                     WHEREAS, CHS and SRS wish to enter into a
strategic alliance to exploit ongoing co-promotional opportunities for their
respective brands and products (the “Strategic Alliance”);

 

D.                                    WHEREAS, pursuant to an oral partnership
agreement entered into between CHS and SRS (the “Initial Partnership”) in
contemplation of establishing the Strategic Alliance and completing and
distributing the Shows, SRS made a capital contribution to the Initial
Partnership in the amount of $700,000 on July 9, 2004 (the “Initial SRS
Contribution”);

 

E.                                      WHEREAS, in connection with the
Strategic Alliance and the Initial Partnership, CHS and SRS wish to form a
limited liability company (“CHS/SRS, LLC” or the “Company”) to complete and
promote the Shows;

 

F.                                      WHEREAS, in addition to the Initial SRS
Contribution, SRS wishes to contribute $1,100,000 in cash to the capital of
CHS/SRS, LLC, and CHS wishes to contribute the Designated Contracts and all
assets created in respect thereof or derived therefrom, including without
limitation the Shows and the Proceeds (provided, however that CHS will retain
legal title to the copyrights and masters in respect of the Shows), to the
capital of CHS/SRS, LLC;

 

G.                                     WHEREAS, on June 18, 2004, CHS/SRS, LLC
was formed as a limited liability company by the filing of Articles of
Organization (the “Articles”) with the California Secretary of State; and

 

H.                                    WHEREAS, CHS and SRS wish to enter into
this Agreement to convert the Initial Partnership into CHS/SRS, LLC and to
govern the operations of the Company and document the rights and obligations of
each Member with respect to the Company and the other Members.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions contained herein, the parties agree as follows:

 

A G R E E M E N T :

 

ARTICLE I

ORGANIZATIONAL MATTERS

 


1.1                                 DEFINITIONS; FORMATION AND PURPOSE.  UNLESS
OTHERWISE DEFINED HEREIN, CAPITALIZED TERMS SHALL HAVE THE MEANINGS SET FORTH IN
SECTION 11.1 HEREOF.  THE MEMBERS HAVE FORMED A CALIFORNIA LIMITED LIABILITY
COMPANY BY FILING THE ARTICLES WITH THE CALIFORNIA SECRETARY OF STATE AND HAVE
ENTERED INTO THIS AGREEMENT TO DEFINE THE RIGHTS AND LIABILITIES OF THE
MEMBERS.  THE PURPOSE OF THE COMPANY IS TO COMPLETE AND DISTRIBUTE THE SHOWS, TO
RECEIVE AND DISTRIBUTE THE PROCEEDS AND TO ENGAGE IN ANY SUCH OTHER LAWFUL
BUSINESS AS THE MEMBERS DEEM APPROPRIATE OR ADVISABLE.


 


1.2                                 NAME AND TERM.  THE NAME OF THE COMPANY
SHALL BE “CHS/SRS, LLC”.  THE BUSINESS OF THE COMPANY MAY BE CONDUCTED UNDER
THAT NAME OR, UPON COMPLIANCE WITH APPLICABLE LAWS, ANY OTHER NAME THAT THE
MEMBERS DEEM APPROPRIATE OR ADVISABLE.  THE TERM OF THIS AGREEMENT SHALL BE
COTERMINOUS WITH THE EXISTENCE (INCLUDING ANY WINDING UP ACTIVITIES) OF THE
COMPANY.

 

3

--------------------------------------------------------------------------------


 


1.3                                 OFFICE; AGENT.  THE COMPANY SHALL MAINTAIN
AN OFFICE AND REGISTERED AGENT IN CALIFORNIA, AND MAY LOCATE ITS PRINCIPAL
OFFICE WHERE THE MANAGER (AS DEFINED IN SECTION 4.1) MAY DETERMINE.  OTHER
OFFICES MAY ALSO BE ESTABLISHED AS NEEDED WITHIN AND WITHOUT CALIFORNIA.  THE
REGISTERED AGENT SHALL BE AS STATED IN THE ARTICLES OR AS OTHERWISE DETERMINED
BY THE MANAGER.


 


1.4                                 CONTINUATION AFTER CERTAIN EVENTS.  THE
COMPANY SHALL NOT DISSOLVE UPON DEATH, DISABILITY, BANKRUPTCY, RETIREMENT,
RESIGNATION, EXPULSION OR DISSOLUTION OF ANY MEMBER; BY EXECUTING THIS
AGREEMENT, THE MEMBERS AGREE THAT THE BUSINESS OF THE COMPANY SHALL CONTINUE IN
ANY OF SUCH EVENTS.

 

ARTICLE II

CAPITAL CONTRIBUTIONS; USE OF PROCEEDS

 


2.1                                 CAPITAL CONTRIBUTIONS.  EACH MEMBER SHALL
CONTRIBUTE THE AMOUNT SET FORTH ON EXHIBIT A AND THE RESPECTIVE SCHEDULES
THERETO AS SUCH MEMBER’S INITIAL CAPITAL CONTRIBUTION.  THE INITIAL CAPITAL
CONTRIBUTIONS SHALL BE USED TO COMPLETE THE SHOWS PURSUANT TO A PRODUCTION
SERVICES AGREEMENT TO BE ENTERED BETWEEN THE COMPANY AND CHS ON OR ABOUT THE
DATE HEREOF. NO MEMBER SHALL BE REQUIRED TO MAKE ANY ADDITIONAL CAPITAL
CONTRIBUTIONS, BUT ADDITIONAL CAPITAL CONTRIBUTIONS MAY BE MADE UPON WRITTEN
APPROVAL OF THE MEMBERS OR AS OTHERWISE PROVIDED HEREIN.  ALL CAPITAL
CONTRIBUTIONS AND UNITS, AS SET FORTH ON EXHIBIT A AND THE RESPECTIVE SCHEDULES
THERETO, SHALL BE ADJUSTED AS NECESSARY AND APPROPRIATE.


 


2.2                                 COST TO COMPLETE THE SHOWS.  IF ANY
ADDITIONAL CAPITAL (AN “ADDITIONAL ADVANCE”) IN EXCESS OF THE SRS CAPITAL
CONTRIBUTION IS REQUIRED BY CHS TO COMPLETE THE SHOWS, THEN THE MANAGER WILL BE
RESPONSIBLE FOR CONTRIBUTING THE ADDITIONAL CAPITAL NEEDED OR FOR ARRANGING
FINANCING WHICH IS ACCEPTABLE TO BOTH MEMBERS; PROVIDED, HOWEVER, THAT (I) SRS
WILL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO CONTRIBUTE ONE-HALF OF ANY
ADDITIONAL ADVANCE; AND (II) NO MEMBER’S OWNERSHIP INTEREST WILL BE DILUTED IN
CONNECTION WITH ANY ADDITIONAL ADVANCE. IF CHS IS UNABLE OR UNWILLING TO
CONTRIBUTE ITS SHARE OF ANY ADDITIONAL ADVANCE, THEN SRS WILL ALSO HAVE THE
RIGHT (BUT NOT THE OBLIGATION) TO CONTRIBUTE ALL OR ANY PART OF THE NEEDED
ADDITIONAL ADVANCE. IF THE AMOUNT OF THE ADDITIONAL ADVANCE CONTRIBUTED BY SRS
EXCEEDS THE AMOUNT OF THE ADDITIONAL ADVANCE CONTRIBUTED BY CHS, THEN SRS WILL
BE ENTITLED TO RECEIVE, FROM THE FIRST DISTRIBUTIONS OF CASH AS PROVIDED IN
SECTION 7.4 BELOW, AN AMOUNT EQUAL TO 130% OF THE AMOUNT BY WHICH THE CUMULATIVE
ADDITIONAL ADVANCES MADE BY SRS EXCEED THE CUMULATIVE ADDITIONAL ADVANCES MADE
BY CHS.


 


2.3                                 CAPITAL ACCOUNTS.  THE COMPANY SHALL
ESTABLISH AND MAINTAIN IN ACCORDANCE WITH THE REGULATIONS, A CAPITAL ACCOUNT
(THE “CAPITAL ACCOUNT”) FOR EACH MEMBER, WHICH SHALL CARRY OVER TO SUCH MEMBER’S
TRANSFEREE IF TRANSFERRED IN ACCORDANCE WITH THIS AGREEMENT.  INTEREST SHALL NOT
BE PAYABLE ON ANY CAPITAL ACCOUNT EXCEPT AS PROVIDED HEREIN.


 

ARTICLE III

CLASSES OF MEMBERS, VOTING RIGHTS AND PUT RIGHTS

 


3.1                                 MEMBERS.  THE NAMES, ADDRESSES, AND THE
NUMBER OF UNITS OF THE MEMBERS ARE SET FORTH ON EXHIBIT A, ATTACHED HERETO AND
MADE A PART HEREOF.  EACH MEMBER, BY EXECUTING THIS

 

4

--------------------------------------------------------------------------------


 


OPERATING AGREEMENT, REPRESENTS THAT SUCH MEMBER IS ACQUIRING SUCH MEMBER’S
UNITS FOR SUCH MEMBER’S OWN ACCOUNT AND NOT WITH A VIEW TO OR FOR SALE IN
CONNECTION WITH ANY DISTRIBUTION OF SUCH UNITS.


 


3.2                                 CLASS OF MEMBERSHIP UNIT.  THERE SHALL
INITIALLY BE ONE CLASS OF MEMBERSHIP INTEREST:  CLASS A.


 


3.3                                 UNITS OF INTEREST IN THE COMPANY.  THE
COMPANY SHALL ISSUE ONE (1) UNIT OF CLASS A MEMBERSHIP INTERESTS TO EACH OF CHS
AND SRS.


 


3.4                                 VOTING RIGHTS OF CLASSES.  HOLDERS OF CLASS
A UNITS SHALL HAVE ONE (1) VOTE FOR EACH UNIT.


 


3.5                                 ADDITIONAL UNITS.  THE COMPANY SHALL HAVE
THE RIGHT TO AUTHORIZE AND ISSUE ADDITIONAL UNITS AND WARRANTS TO PURCHASE
ADDITIONAL UNITS FROM TIME TO TIME SUBJECT TO THE RESTRICTIONS SET FORTH IN THIS
AGREEMENT.


 


3.6                                 LIMITED LIABILITY.  EXCEPT AS REQUIRED UNDER
THE ACT OR THIS AGREEMENT, NO MEMBER SHALL BE PERSONALLY LIABLE FOR ANY DEBT,
OBLIGATION, OR LIABILITY OF THE COMPANY, WHETHER THAT LIABILITY OR OBLIGATION
ARISES IN CONTRACT, TORT, OR OTHERWISE.


 


3.7                                 WITHDRAWALS.  THE DEATH, DISABILITY,
EXPULSION, BANKRUPTCY OR DISSOLUTION OF A MEMBER OR THE VOLUNTARY WITHDRAWAL OR
RESIGNATION BY SUCH MEMBER FROM THE COMPANY SHALL BE A “WITHDRAWAL.”  UPON THE
WITHDRAWAL OF A MEMBER, SUCH MEMBER SHALL BECOME A HOLDER OF AN ECONOMIC
INTEREST ONLY AND SHALL THEREAFTER BE ENTITLED ONLY TO THE RIGHTS OF A HOLDER OF
AN ECONOMIC INTEREST HEREUNDER.  UPON THE WITHDRAWAL OF A MEMBER, THE COMPANY
SHALL HAVE THE RIGHT TO REDEEM SUCH WITHDRAWN MEMBER’S ECONOMIC INTEREST FOR AN
AMOUNT EQUAL TO THE FAIR MARKET VALUE OF SUCH WITHDRAWN MEMBER’S INTEREST.


 


3.8                                 TRANSACTIONS WITH THE COMPANY.  UNLESS
OTHERWISE PROHIBITED HEREIN, A MEMBER MAY LEND MONEY TO AND TRANSACT OTHER
BUSINESS WITH THE COMPANY.  EACH SUCH MEMBER SHALL HAVE, IN SUCH CAPACITY, THE
SAME RIGHTS AND OBLIGATIONS WITH RESPECT THERETO AS A PERSON WHO IS NOT A
MEMBER.


 


3.9                                 VOTING RIGHTS.  THE COMPANY MAY TAKE ANY OF
THE FOLLOWING ACTIONS, BUT ONLY UPON THE UNANIMOUS WRITTEN APPROVAL OF THE
MEMBERS:


 

(A)                                  AMEND THE ARTICLES OF ORGANIZATION OR THIS
AGREEMENT;

 

(B)                                 SELECT OR REMOVE A MANAGER, PROVIDED,
HOWEVER, THAT THE MANAGER MAY BE REMOVED AND A NEW MANAGER MAY BE APPOINTED
WITHOUT UNANIMOUS APPROVAL PURSUANT TO SECTION 4.1 HEREOF;

 

(C)                                  MAKE ANY DISTRIBUTION OF CASH OR OTHER
ASSETS OF THE COMPANY TO ANY MEMBER OTHER THAN IN ACCORDANCE WITH THIS
AGREEMENT;

 

(D)                                 MAKE OR MODIFY ANY MATERIAL DECISION OR
DETERMINATION REGARDING ACCOUNTING AND TAX MATTERS;

 

5

--------------------------------------------------------------------------------


 

(E)                                  APPROVE ADDITIONAL CAPITAL CONTRIBUTIONS,
PROVIDED, HOWEVER, THAT THIS SECTION SHALL NOT REQUIRE ANY VOTE TO APPROVE AN
ADDITIONAL ADVANCE BY CHS OR SRS PURSUANT TO SECTION 2.2 HEREOF;

 

(F)                                    ADMIT A NEW MEMBER;

 

(G)                                 ESTABLISH ADDITIONAL CLASSES OF MEMBERS;

 

(H)                                 COMPROMISE AN OBLIGATION OF A MEMBER OR
RETURN MONEY OR PROPERTY PAID OR DISTRIBUTED IN VIOLATION OF THE ACT;

 

(I)                                     COMMIT ANY ACT WHICH WOULD MAKE IT
IMPOSSIBLE TO CARRY ON THE ORDINARY BUSINESS OF THE COMPANY;

 

(J)                                     CONFESS TO ANY JUDGMENT AGAINST THE
COMPANY;

 

(K)                                  SELL ALL OR SUBSTANTIALLY ALL OF THE ASSETS
OF THE COMPANY (UNLESS PURSUANT TO THE COMPANY’S DULY AUTHORIZED DISSOLUTION);

 

(L)                                     MERGE THE COMPANY WITH ANOTHER LIMITED
LIABILITY COMPANY, LIMITED PARTNERSHIP, CORPORATION, GENERAL PARTNERSHIP OR
OTHER PERSON; PROVIDED, HOWEVER, THAT NO MEMBER SHALL BE SUBJECTED TO AN
ECONOMIC RISK OF LOSS IN EXCESS OF ITS CAPITAL CONTRIBUTION, IN ANY MERGER
WITHOUT ITS EXPRESS WRITTEN CONSENT OR UNLESS EACH MEMBER IS GRANTED DISSENTER’S
RIGHTS AS DESCRIBED IN THE ACT;

 

(M)                               MODIFY OR CHANGE THE BUSINESS OF THE COMPANY
FROM THAT SET FORTH IN SECTION 1.1;

 

(N)                                 DISSOLVE THE COMPANY; OR

 

(O)                                 UNDERTAKE A REORGANIZATION OF THE COMPANY AS
DEFINED IN CALIFORNIA CORPORATIONS CODE SECTION 17600.

 


3.10                           MEETINGS OF MEMBERS.  MEETINGS OF MEMBERS MAY BE
HELD AT ANY DATE, TIME AND PLACE WITHIN OR WITHOUT CALIFORNIA.  MEETINGS SHALL
BE HELD NOT LESS FREQUENTLY THAN MONTHLY.  AT EACH SUCH MEETING, THE MANAGER
SHALL PRESENT A SUMMARY OF THE COMPANY’S ACTIVITIES DURING THE PRECEDING MONTH,
INCLUDING WITHOUT LIMITATION PROJECT STATUS FOR THE COMPLETION AND DISTRIBUTION
OF EACH SHOW.  UNLESS PROHIBITED BY THE ACT OR THE ARTICLES, SPECIAL MEETINGS OF
THE MEMBERS MAY BE CALLED BY ANY MEMBER OWNING MORE THAN FIFTEEN PERCENT (15%)
OF THE CLASS A UNITS FOR THE PURPOSE OF ADDRESSING ANY MATTERS ON WHICH THE
MEMBERS MAY VOTE OR ANY MATTERS RELEVANT TO THE FINANCIAL CONDITION OR
PERFORMANCE OF THE COMPANY OR THE SHOWS.


 


3.11                           PERCENTAGE INTERESTS.  THE PERCENTAGE INTERESTS
OF THE MEMBERS SHALL BE AS STATED ON EXHIBIT A HERETO.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV

MANAGEMENT AND CONTROL OF THE COMPANY


 


4.1                                 MANAGEMENT OF THE COMPANY BY MANAGER;
REMOVAL.


 

(A)                                  MANAGEMENT OF THE COMPANY BY MANAGER. 
SUBJECT TO THE LIMITATIONS SET FORTH IN THIS AGREEMENT OR THE ACT, THE BUSINESS
AND AFFAIRS OF THE COMPANY SHALL BE MANAGED BY OR UNDER THE AUTHORITY OF THE
MANAGER, WHICH SHALL INITIALLY BE CHS.  THE MANAGER SHALL HAVE ALL OF THE RIGHTS
AND POWERS WHICH MAY BE POSSESSED BY A “MANAGER” UNDER THE ACT, AND SUCH RIGHTS
AND POWERS AS ARE OTHERWISE CONFERRED BY LAW OR BY THIS AGREEMENT OR ARE
NECESSARY TO THE MANAGEMENT OF THE BUSINESS AND AFFAIRS OF THE COMPANY.


 

(B)                                 REMOVAL OF MANAGER.  THE MANAGER MAY BE
REMOVED AS PROVIDED IN SECTION 3.9(B) AND MAY BE UNILATERALLY AND IMMEDIATELY
REMOVED BY ANY MEMBER FOR FRAUD, EMBEZZLEMENT, MISAPPROPRIATION OF COMPANY
ASSETS AND FOR FAILURE TO MAKE TIMELY DISTRIBUTIONS TO MEMBERS IN ACCORDANCE
WITH ARTICLE VII OF THIS AGREEMENT.  PROVIDED, HOWEVER, THAT PRIOR TO REMOVING
THE MANAGER FOR FAILURE TO MAKE TIMELY DISTRIBUTIONS TO MEMBERS PURSUANT TO
SECTION 7.4 HEREOF, A MEMBER MUST DELIVER WRITTEN NOTICE (THE “NOTICE”) OF SUCH
FAILURE TO THE MANAGER AT THE ADDRESS SET FORTH IN SECTION 11.16 BELOW.  IF THE
MANAGER DOES NOT CURE SUCH FAILURE WITHIN FORTY-EIGHT (48) HOURS OF DELIVERY OF
THE NOTICE, THE MANAGER SHALL BE REMOVED WITHOUT FURTHER ACTION BY THE MEMBERS
AND A REPLACEMENT MANAGER MAY BE APPOINTED BY THE MEMBER GIVING THE NOTICE.


 


4.2                                 PERFORMANCE OF DUTIES.


 

(A)                                  THE MANAGER SHALL PERFORM ITS DUTIES
CONSISTENT WITH ITS OBLIGATIONS AS SET FORTH IN SECTION 17153 OF THE ACT.

 

(B)                                 THE MANAGER WILL USE ITS BEST EFFORTS TO, OR
WILL CAUSE CHS TO:

 

(I)                                     COMPLETE THE SHOWS;

 

(II)                                  DELIVER THE SHOWS FOR DISTRIBUTION UPON
COMPLETION AND CAUSE THE SHOWS TO BE DISTRIBUTED;

 

(III)                               RECEIVE AND ACCOUNT FOR PROCEEDS AND MAKE
DISTRIBUTIONS TO THE MEMBERS IN ACCORDANCE WITH THIS AGREEMENT;

 

(IV)                              INCLUDE SRS AND CHS PROMOTIONAL MATERIALS,
INCLUDING WITHOUT LIMITATION LOGOS AND AD SLICKS, TO BE INCLUDED IN THE
PACKAGING MATERIALS DISTRIBUTED WITH THE SHOWS;

 

(V)                                 MAINTAIN COMPLETE, TIMELY AND ACCURATE
ACCOUNTING RECORDS AND FINANCIAL STATEMENTS;

 

(VI)                              ENSURE THAT ALL OF CHS’S OBLIGATIONS UNDER THE
DESIGNATED CONTRACTS ARE PERFORMED; AND

 

(VII)                           MAINTAIN ADEQUATE INSURANCE ON ALL ASSETS OF THE
COMPANY.

 

7

--------------------------------------------------------------------------------


 

(C)                                  THE MANAGER SHALL PERFORM ITS MANAGERIAL
DUTIES IN GOOD FAITH AND IN THE BEST INTERESTS OF THE COMPANY, AND WITH SUCH
CARE INCLUDING REASONABLE INQUIRY, AS AN ORDINARILY PRUDENT PERSON IN A LIKE
POSITION WOULD USE UNDER SIMILAR CIRCUMSTANCES.  IF THE MANAGER SO PERFORMS, THE
MANAGER SHALL NOT BE LIABLE TO THE COMPANY OR TO ANY MEMBER FOR ANY LOSS OR
DAMAGE SUSTAINED BY THE COMPANY OR ANY MEMBER, UNLESS THE LOSS OR DAMAGE SHALL
HAVE BEEN THE RESULT OF FRAUD, DECEIT, GROSS NEGLIGENCE, RECKLESS OR INTENTIONAL
MISCONDUCT OR A KNOWING VIOLATION OF LAW BY THE MANAGER.

 


4.3                                 ADDITIONAL OBLIGATIONS OF CHS.


 

(A)                                  TRANSFER OF ASSETS.  CHS WILL TRANSFER TO
THE COMPANY THE DESIGNATED CONTRACTS AND ALL OF ITS RIGHTS AND INTERESTS
THEREUNDER, INCLUDING WITHOUT LIMITATION THE RIGHT TO RECEIVE ALL PROCEEDS. 
SUCH TRANSFER SHALL NOT AFFECT THE RIGHTS OF THE RESPECTIVE COUNTERPARTIES UNDER
THE DESIGNATED CONTRACTS.  CHS WILL RETAIN LEGAL TITLE TO THE COPYRIGHTS TO THE
SHOWS AND THE MASTERS OF THE SHOWS (COLLECTIVELY, THE “RETAINED ASSETS”) BUT
WILL ACCOUNT FOR AND CONTRIBUTE ALL PROCEEDS IN RESPECT THEREOF TO THE COMPANY. 
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS PARAGRAPH WILL REQUIRE CHS TO
CONTRIBUTE TO THE COMPANY ANY NON-REFUNDABLE CASH ADVANCES RECEIVED FROM
DISTRIBUTORS IN RESPECT OF THE SHOWS PRIOR TO THE FORMATION OF THE COMPANY.

 

(B)                                 PROCEEDS.  CHS WILL CONTRIBUTE ALL GROSS
PROCEEDS RECEIVED BY CHS TO THE COMPANY NOT LATER THAN 30 DAYS FOLLOWING CHS’S
RECEIPT THEREOF.  CHS WILL KEEP UP-TO-DATE ACCOUNTING RECORDS IN RESPECT OF THE
PROCEEDS, INCLUDING WITHOUT LIMITATION DISTRIBUTION, ACCOUNTING, INVENTORY
CONTROL AND RECEIVABLES.  SUCH ACCOUNTING SYSTEMS AND RECORDS SHALL BE MADE
AVAILABLE FOR THE MEMBERS OR THEIR PROFESSIONAL ADVISORS TO REVIEW AT ANY TIME.

 

(C)                                  PRODUCTION SERVICES AGREEMENT.  CHS WILL
ENTER INTO A PRODUCTION SERVICES AGREEMENT (THE “PRODUCTION SERVICES AGREEMENT”)
DATED THE DATE HEREOF WITH THE COMPANY TO COMPLETE, DISTRIBUTE AND EXPLOIT THE
SHOWS AND OTHER ASSETS IN RESPECT OF THE DESIGNATED CONTRACTS.

 

(D)                                 WARRANT.  ON THE DATE HEREOF, CHS AND SRS
WILL ENTER INTO A WARRANT PURCHASE AGREEMENT (THE “WARRANT AGREEMENT”) PURSUANT
TO WHICH CHS WILL SELL SRS A WARRANT TO ACQUIRE TEN PERCENT (10%) OF THE EQUITY
OF CHS ON THE TERMS AND CONDITIONS SET FORTH THEREIN.

 

(E)                                  UCC FILINGS.  CHS HEREBY AUTHORIZES SRS TO
FILE ON ITS BEHALF ANY AUTHORIZED AMENDMENTS TO THE APPLICABLE UCC-1 FINANCING
STATEMENT PURSUANT TO THAT CERTAIN AMENDMENT TO SECURITY AGREEMENT DATED ON OR
ABOUT THE DATE HEREOF AMONG CHS, SBI ADVISORS, LLC AND THE OTHER PARTIES
THERETO. 

 


4.4                                 FEES.


 

(A)                                  MANAGEMENT FEES.  AS CONSIDERATION FOR
SERVICES PROVIDED TO THE COMPANY, MANAGER SHALL BE ENTITLED TO A MANAGEMENT FEE
OF 5% OF ALL NET REVENUES RECEIVED FROM THE EXPLOITATION OF THE SHOWS (THE
“MANAGEMENT FEE”); PROVIDED, HOWEVER, THAT NO MANAGEMENT FEE WILL ACCRUE OR BE
PAYABLE UNTIL ALL ADDITIONAL ADVANCES, IF ANY, ARE REPAID IN FULL.  FOR PURPOSES
OF CALCULATING THE MANAGEMENT FEE, NET REVENUES SHALL BE DETERMINED BY

 

8

--------------------------------------------------------------------------------


 

DEDUCTING FROM GROSS REVENUES:  (I) ANY CONTRACTED SALES MANAGEMENT FEES
PROPERLY CHARGEABLE BY THIRD PARTIES IN CONNECTION WITH THE DESIGNATED
CONTRACTS, PROVIDED THAT SUCH FEES WERE CONTRACTED PRIOR TO THE FORMATION OF THE
COMPANY; (II) ANY PARTICIPATIONS PAID OR PAYABLE TO THE ARTISTS UNDER THE
DESIGNATED CONTRACTS OR ANY AGREEMENT ANCILLARY THERETO (“ARTISTS’
PARTICIPATIONS”); (III) ALL COMPANY EXPENSES, DEBT PAYMENTS, CAPITAL
IMPROVEMENTS, REPLACEMENTS AND CONTINGENCIES; AND (IV) ANY RESERVES ESTABLISHED
FOR ANY OF THE FOREGOING.  MANAGEMENT FEES PAYABLE HEREUNDER SHALL ACCRUE AND BE
PAID QUARTERLY.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES


 


5.1                                 REPRESENTATIONS AND WARRANTIES OF CHS.  CHS
HEREBY REPRESENTS AND WARRANTS TO SRS THAT:


 

(A)                                  CHS (I) IS DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION,
(II) HAS THE POWER AND AUTHORITY, AND THE LEGAL RIGHT, TO CONDUCT THE BUSINESS
IN WHICH IT IS CURRENTLY ENGAGED, (III) IS DULY QUALIFIED AS A FOREIGN
CORPORATION AND IN GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE ITS
OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR THE CONDUCT OF ITS BUSINESS
REQUIRES SUCH QUALIFICATION, AND (D) IS IN COMPLIANCE WITH ALL REQUIREMENTS OF
LAW APPLICABLE TO THE CONDUCT OF ITS BUSINESS.

 

(B)                                 THE DESCRIPTION OF THE DESIGNATED CONTRACTS
AND RELATED ASSETS SET FORTH ON SCHEDULE 1 TO EXHIBIT A HERETO COMPLETELY AND
ACCURATELY DESCRIBES THE DESIGNATED CONTRACTS AND ALL OF CHS’S RIGHT, TITLE AND
INTEREST IN AND TO THE DESIGNATED CONTRACTS AND ANY RELATED AGREEMENTS, RIGHTS
AND UNDERSTANDINGS WITH RESPECT THERETO.

 

(C)                                  CHS IS THE OWNER OF THE ASSETS SET FORTH ON
SCHEDULE 1 TO EXHIBIT A AND HAS CONTRIBUTED TO THE COMPANY AS THE CHS CAPITAL
CONTRIBUTION THE DESIGNATED CONTRACTS AND ALL OF ITS RIGHTS AND INTERESTS
THEREUNDER, INCLUDING WITHOUT LIMITATION THE RIGHT TO RECEIVE ALL PROCEEDS, FREE
AND CLEAR OF ALL LIABILITIES, LIENS, SECURITY INTERESTS AND ENCUMBRANCES, AND
CHS HAS NO ADDITIONAL RIGHTS OR ECONOMIC INTERESTS ARISING FROM OR RELATING TO
THE DESIGNATED CONTRACTS OR THE SHOWS OTHER THAN THE RETAINED ASSETS.

 

(D)                                 CHS HAS THE REQUISITE LEGAL CAPACITY TO OWN
ITS ASSETS, TO BORROW MONEY, TO EXECUTE AND DELIVER THIS AGREEMENT AND ALL OTHER
DOCUMENTS, CERTIFICATES AND INSTRUMENTS RELATED THERETO, AND TO EFFECT AND CARRY
OUT THE TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN.  THIS AGREEMENT AND EACH
DESIGNATED CONTRACT HAS BEEN DULY AUTHORIZED AND, WHEN EXECUTED AND DELIVERED,
WILL BE A VALID AND LEGALLY BINDING INSTRUMENT ENFORCEABLE AGAINST CHS AND/OR
THE COMPANY, AS APPLICABLE, IN ACCORDANCE WITH ITS TERMS.  THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY (A) WILL NOT (IMMEDIATELY OR WITH THE PASSAGE OF TIME, OR THE GIVING OF
NOTICE) VIOLATE (I) ANY LAW, ORDER, RULE OR REGULATION OR DETERMINATION OF AN
ARBITRATOR, A COURT, OR OTHER GOVERNMENTAL AGENCY, APPLICABLE OR BINDING UPON
CHS OR ANY OF THE CHS’S PROPERTY OR AS TO WHICH CHS OR ANY OF ITS PROPERTY IS
SUBJECT; OR (II) ANY PROVISION OF ANY AGREEMENT, INSTRUMENT, OR UNDERTAKING TO
WHICH CHS IS A PARTY OR BY WHICH CHS OR ANY OF CHS’S PROPERTY IS BOUND AND
(B) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF THE
PROPERTY OF CHS, OTHER THAN THOSE IN FAVOR OF SRS.

 

9

--------------------------------------------------------------------------------


 

(E)                                  NO CONSENTS, APPROVALS OR OTHER
AUTHORIZATIONS OR NOTICES, OTHER THAN THOSE WHICH HAVE BEEN OBTAINED AND ARE IN
FULL FORCE AND EFFECT, ARE REQUIRED BY ANY STATE OR FEDERAL REGULATORY AUTHORITY
OR OTHER PERSON OR ENTITY IN CONNECTION WITH THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE PERFORMANCE OF ANY OBLIGATIONS
CONTEMPLATED HEREBY.

 

(F)                                    CHS IS NOT SUBJECT TO ANY CONTRACTUAL
OBLIGATION RESTRICTING OR LIMITING THE ABILITY OF CHS TO ENTER INTO AND PERFORM
THIS AGREEMENT.

 

(G)                                 ALL REPRESENTATIONS AND WARRANTIES OF CHS
SET FORTH IN THE WARRANT AGREEMENT AND THE PRODUCTION SERVICES AGREEMENT ARE
TRUE AND CORRECT.

 


5.2                                 REPRESENTATIONS AND WARRANTIES OF SRS.  SRS
HEREBY REPRESENTS AND WARRANTS TO SRS THAT:


 

(A)                                  SRS (I) IS DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION,
(II) HAS THE POWER AND AUTHORITY, AND THE LEGAL RIGHT, TO CONDUCT THE BUSINESS
IN WHICH IT IS CURRENTLY ENGAGED, (III) IS DULY QUALIFIED AS A FOREIGN
CORPORATION AND IN GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE ITS
OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR THE CONDUCT OF ITS BUSINESS
REQUIRES SUCH QUALIFICATION, AND (D) IS IN COMPLIANCE WITH ALL REQUIREMENTS OF
LAW APPLICABLE TO THE CONDUCT OF ITS BUSINESS.

 

(B)                                 SRS HAS THE REQUISITE LEGAL CAPACITY TO OWN
ITS ASSETS, TO BORROW MONEY, TO EXECUTE, DELIVER AND THIS AGREEMENT AND ALL
OTHER DOCUMENTS, CERTIFICATES AND INSTRUMENTS RELATED THERETO, AND TO EFFECT AND
CARRY OUT THE TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN.  THIS AGREEMENT HAS
BEEN DULY AUTHORIZED AND, WHEN EXECUTED AND DELIVERED, WILL BE A VALID AND
LEGALLY BINDING INSTRUMENT ENFORCEABLE AGAINST SRS IN ACCORDANCE WITH ITS
TERMS.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY (A) WILL NOT (IMMEDIATELY OR WITH THE PASSAGE
OF TIME, OR THE GIVING OF NOTICE) VIOLATE (I) ANY LAW, ORDER, RULE OR REGULATION
OR DETERMINATION OF AN ARBITRATOR, A COURT, OR OTHER GOVERNMENTAL AGENCY,
APPLICABLE OR BINDING UPON SRS OR ANY OF THE SRS’S PROPERTY OR AS TO WHICH SRS
OR ANY OF ITS PROPERTY IS SUBJECT; OR (II) ANY PROVISION OF ANY AGREEMENT,
INSTRUMENT, OR UNDERTAKING TO WHICH SRS IS A PARTY OR BY WHICH SRS OR ANY OF
SRS’S PROPERTY IS BOUND AND (B) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF
ANY LIEN UPON ANY OF THE PROPERTY OF SRS, OTHER THAN THOSE IN FAVOR OF SRS.

 

(C)                                  NO CONSENTS, APPROVALS OR OTHER
AUTHORIZATIONS OR NOTICES, OTHER THAN THOSE WHICH HAVE BEEN OBTAINED AND ARE IN
FULL FORCE AND EFFECT, ARE REQUIRED BY ANY STATE OR FEDERAL REGULATORY AUTHORITY
OR OTHER PERSON OR ENTITY IN CONNECTION WITH THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE PERFORMANCE OF ANY OBLIGATIONS
CONTEMPLATED HEREBY.

 

(D)                                 SRS IS NOT SUBJECT TO ANY CONTRACTUAL
OBLIGATION RESTRICTING OR LIMITING THE ABILITY OF SRS TO ENTER INTO AND PERFORM
THIS AGREEMENT.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VI

ACCOUNTING, RECORDS, REPORTING BY MEMBERS


 


6.1                                 BOOKS AND RECORDS.


 

(A)                                  THE COMPANY WILL KEEP UP-TO-DATE ACCOUNTING
RECORDS, AND THE BOOKS AND RECORDS OF THE COMPANY SHALL REFLECT ALL COMPANY
TRANSACTIONS AND SHALL BE KEPT IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES.  IN ADDITION, THE MANAGER SHALL MAINTAIN, KEEP CURRENT AT ALL TIMES,
AND RECONCILE ON A MONTHLY BASIS THE COMPANY’S GENERAL LEDGER, REVENUE
ACCOUNTING, ROYALTY AND DISTRIBUTION ACCOUNTING, INVENTORY CONTROL, RECEIVABLES
AND PAYABLES LEDGERS AND OTHER SUPPORTING SYSTEMS, LEDGERS AND COMPUTATIONS
(INCLUDING, BUT NOT LIMITED TO PRODUCTION COST AMORTIZATION) SUPPORTING THE
FINANCIAL STATEMENTS, AND SHALL PROPERLY MAINTAIN ALL UNDERLYING TRANSACTION
DOCUMENTATION. SUCH ACCOUNTING SYSTEMS AND RECORDS SHALL BE MADE AVAILABLE FOR
SRS AND OUTSIDE AUDITORS TO REVIEW AT ANY TIME. ALL COSTS OF SUCH ACCOUNTING
REVIEWS SHALL BE BORNE BY THE COMPANY.

 

(B)                                 THE COMPANY SHALL MAINTAIN ALL OF THE
FOLLOWING:  A CURRENT LIST OF THE FULL NAME AND LAST KNOWN BUSINESS OR RESIDENCE
ADDRESS OF EACH MEMBER AND OWNER OF ECONOMIC INTEREST WHO IS NOT A MEMBER (AN
“ECONOMIC INTEREST OWNER”), TOGETHER WITH THE CAPITAL CONTRIBUTIONS, CAPITAL
ACCOUNT AND NUMBER OF UNITS OF EACH MEMBER AND ECONOMIC INTEREST OWNER; A COPY
OF THE ARTICLES AND ANY AND ALL AMENDMENTS THERETO TOGETHER WITH EXECUTED COPIES
OF ANY POWERS OF ATTORNEY PURSUANT TO WHICH THE ARTICLES OR ANY AMENDMENTS
THERETO HAVE BEEN EXECUTED; COPIES OF THE COMPANY’S FEDERAL, STATE, AND LOCAL
INCOME/SALES/USE TAX OR INFORMATION RETURNS AND REPORTS, IF ANY, FOR THE THREE
(3) MOST RECENT TAXABLE YEARS; A COPY OF THIS AGREEMENT AND ANY AND ALL
AMENDMENTS THERETO TOGETHER WITH EXECUTED COPIES OF ANY POWERS OF ATTORNEY
PURSUANT TO WHICH THIS AGREEMENT OR ANY AMENDMENTS THERETO HAVE BEEN EXECUTED; 
COPIES OF THE FINANCIAL STATEMENTS OF THE COMPANY FOR THE THREE (3) MOST RECENT
FISCAL YEARS AND SUCH INTERIM STATEMENTS AS THE COMPANY SHALL PREPARE FROM TIME
TO TIME FOR THE STUB PERIOD; AND THE COMPANY’S BOOKS AND RECORDS AS THEY RELATE
TO THE INTERNAL AFFAIRS OF THE COMPANY FOR AT LEAST THE CURRENT AND PAST THREE
(3) FISCAL YEARS.

 


6.2                                 DELIVERY TO MEMBERS AND INSPECTION.  EACH
MEMBER AND ECONOMIC INTEREST OWNER HAS THE RIGHT, UPON REASONABLE REQUEST FOR
PURPOSES REASONABLY RELATED TO THE INTEREST OF THE PERSON AS MEMBER OR ECONOMIC
INTEREST OWNER, TO INSPECT AND COPY DURING NORMAL BUSINESS HOURS ANY OF THE
COMPANY RECORDS DESCRIBED IN SECTION 6.1 AND TO OBTAIN FROM THE COMPANY,
PROMPTLY AFTER THEIR BECOMING AVAILABLE, A COPY OF THE COMPANY’S INTERIM OR
AUDITED ANNUAL FINANCIAL STATEMENT AND FEDERAL, STATE, AND LOCAL INCOME TAX OR
INFORMATION RETURNS FOR EACH FISCAL YEAR.


 


6.3                                 BANK ACCOUNTS.  THE MANAGER SHALL MAINTAIN
THE FUNDS OF THE COMPANY IN ONE OR MORE SEPARATE BANK ACCOUNTS IN THE NAME OF
THE COMPANY, AND SHALL NOT PERMIT THE FUNDS OF THE COMPANY TO BE COMMINGLED IN
ANY FASHION WITH THE FUNDS OF ANY OTHER PERSON, PROVIDED, HOWEVER, THAT SUBJECT
TO THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, NOTHING IN THIS PARAGRAPH
SHALL PROHIBIT THE COMPANY FROM PAYING SUCH EXPENSES AS THE MANAGER DEEMS
NECESSARY OR APPROPRIATE TO COMPLETE THE SHOWS.

 

11

--------------------------------------------------------------------------------


 


6.4                                 ACCOUNTING AND TAX MATTERS.  ALL DECISIONS
AS TO ACCOUNTING AND TAX MATTERS SHALL BE MADE BY UNANIMOUS CONSENT OF THE
MEMBERS.  THE MANAGER SHALL SELECT A PERSON TO SERVE AS THE “TAX MATTERS
PARTNER,” AS DEFINED IN CODE SECTION 6231, WHO SHALL REPRESENT THE COMPANY AT
THE COMPANY’S EXPENSE IN CONNECTION WITH ALL EXAMINATIONS OF THE COMPANY’S
AFFAIRS BY TAX AUTHORITIES, INCLUDING RESULTING JUDICIAL AND ADMINISTRATIVE
PROCEEDINGS, AND SHALL EXPEND THE COMPANY FUNDS FOR PROFESSIONAL SERVICES AND
COSTS ASSOCIATED THEREWITH.  THE TAX MATTERS PARTNER SHALL OVERSEE THE COMPANY
TAX AFFAIRS IN THE OVERALL BEST INTERESTS OF THE COMPANY.  IF FOR ANY REASON THE
TAX MATTERS PARTNER CAN NO LONGER SERVE IN THAT CAPACITY, THE MANAGER SHALL
DESIGNATE ANOTHER PERSON TO BE TAX MATTERS PARTNER.


 

ARTICLE VII

ALLOCATIONS AND DISTRIBUTIONS


 


7.1                                 ALLOCATIONS OF NET PROFITS.  AFTER THE
SPECIAL ALLOCATIONS SET FORTH IN EXHIBIT B HAVE BEEN GIVEN EFFECT, NET PROFITS
FOR ANY FISCAL YEAR SHALL BE ALLOCATED AS FOLLOWS:


 

(A)                                  FIRST, TO EACH MEMBER WITH A NEGATIVE
CAPITAL ACCOUNT, IN ACCORDANCE WITH SUCH NEGATIVE CAPITAL ACCOUNTS UNTIL NO
MEMBER HAS A NEGATIVE CAPITAL ACCOUNT;

 

(B)                                 SECOND, TO SRS IN AN AMOUNT NECESSARY TO
CAUSE ITS CAPITAL ACCOUNT TO HAVE A POSITIVE BALANCE EQUAL TO ITS UNPAID
ADDITIONAL ADVANCE;

 

(C)                                  THIRD, TO EACH MEMBER WITH UNRETURNED
TARGET IN EXCESS OF ITS CAPITAL ACCOUNT, IN ACCORDANCE WITH SUCH EXCESS UNTIL
THERE ARE NO SUCH EXCESSES (FOR PURPOSES OF THIS SECTION 7.1(C), THE CAPITAL
ACCOUNT OF SRS SHALL BE DEEMED TO HAVE BEEN REDUCED BY AN AMOUNT EQUAL TO THE
UNPAID ADDITIONAL ADVANCE);

 

(D)                                 FOURTH, WHEN (I) CHS HAS A CAPITAL ACCOUNT
AT LEAST EQUAL TO ITS UNRETURNED TARGET, AND (II) SRS HAS A CAPITAL ACCOUNT AT
LEAST EQUAL TO THE SUM OF ITS UNRETURNED TARGET AND UNPAID ADDITIONAL ADVANCE,
TO THE MEMBERS IN ORDER TO MAKE THE EXCESS OF THE CAPITAL ACCOUNT OF CHS OVER
THE UNRETURNED TARGET OF CHS EQUAL TO NINE TIMES THE EXCESS OF THE CAPITAL
ACCOUNT OF SRS OVER THE SUM OF THE UNPAID ADDITIONAL ADVANCE AND THE UNRETURNED
TARGET OF SRS; AND

 

(E)                                  THEREAFTER, 90% TO CHS AND 10% TO SRS.

 


7.2                                 ALLOCATIONS OF NET LOSSES.  AFTER THE
SPECIAL ALLOCATIONS SET FORTH IN EXHIBIT B HAVE BEEN GIVEN EFFECT, NET LOSSES
FOR ANY FISCAL YEAR SHALL BE ALLOCATED TO THE MEMBERS AS FOLLOWS:


 

(A)                                  FIRST, WHEN EACH MEMBER HAS A CAPITAL
ACCOUNT AT LEAST EQUAL TO ITS UNRETURNED TARGET, TO THE MEMBERS IN ORDER TO MAKE
THE EXCESS OF THE CAPITAL ACCOUNT OF CHS OVER THE UNRETURNED TARGET OF CHS EQUAL
TO NINE TIMES THE EXCESS OF THE CAPITAL ACCOUNT OF SRS OVER THE UNRETURNED
TARGET OF SRS (FOR PURPOSES OF THIS SECTION 7.2(A), THE CAPITAL ACCOUNT OF SRS
SHALL BE DEEMED TO HAVE BEEN REDUCED BY AN AMOUNT EQUAL TO THE UNPAID ADDITIONAL
ADVANCE);

 

12

--------------------------------------------------------------------------------


 

(B)                                 SECOND, TO EACH MEMBER WITH A CAPITAL
ACCOUNT IN EXCESS OF ITS UNRETURNED TARGET, IN ACCORDANCE WITH SUCH EXCESSES
UNTIL THERE ARE NO SUCH EXCESSES (FOR PURPOSES OF THIS SECTION 7.2(B), THE
CAPITAL ACCOUNT OF SRS SHALL BE DEEMED TO HAVE BEEN REDUCED BY AN AMOUNT EQUAL
TO THE UNPAID ADDITIONAL ADVANCE);

 

(C)                                  THIRD, TO THE MEMBERS WITH POSITIVE CAPITAL
ACCOUNTS, IN ACCORDANCE WITH SUCH POSITIVE CAPITAL ACCOUNTS UNTIL NO MEMBER HAS
A POSITIVE CAPITAL ACCOUNT (FOR PURPOSES OF THIS SECTION 7.2(C), THE CAPITAL
ACCOUNT OF SRS SHALL BE DEEMED TO HAVE BEEN REDUCED BY AN AMOUNT EQUAL TO THE
UNPAID ADDITIONAL ADVANCE); AND

 

(D)                                 FOURTH, TO SRS UNTIL THE CAPITAL ACCOUNT OF
SRS IS REDUCED TO ZERO; AND

 

(E)                                  THEREAFTER, TO THE MEMBERS IN ACCORDANCE
WITH THEIR PERCENTAGE INTERESTS.

 


7.3                                 ADDITIONAL ALLOCATION PROVISIONS.  THE
PROVISIONS OF EXHIBIT B ARE HEREBY INCORPORATED BY REFERENCE.


 


7.4                                 DISTRIBUTIONS.  SUBJECT TO APPLICABLE LAW
AND THIS AGREEMENT, THE COMPANY SHALL MAKE DISTRIBUTIONS OF NET CASH TO THE
MEMBERS NOT LATER THAN 15 DAYS AFTER THE END OF EACH FISCAL QUARTER IN THE
FOLLOWING ORDER AND PRIORITY:  (A) 100% TO SRS TO THE EXTENT OF ANY UNPAID
ADDITIONAL ADVANCES; (B) IN ACCORDANCE WITH THEIR PERCENTAGE INTERESTS UNTIL THE
MEMBERS HAVE RECEIVED CASH DISTRIBUTIONS EQUAL TO 175% OF THEIR RESPECTIVE
CAPITAL CONTRIBUTIONS (THE “REPAYMENT AMOUNT”); AND (C) 90% TO CHS AND 10% TO
SRS.


 


7.5                                 RESTRICTION ON DISTRIBUTIONS.  NO
DISTRIBUTION SHALL BE MADE IF, (I) AFTER GIVING EFFECT TO THE DISTRIBUTION, THE
COMPANY WOULD NOT BE ABLE TO PAY ITS DEBTS AS THEY BECOME DUE IN THE USUAL
COURSE OF BUSINESS OR IF THE COMPANY’S TOTAL ASSETS WOULD BE LESS THAN THE SUM
OF ITS TOTAL LIABILITIES OR (II) TO THE EXTENT THE DISTRIBUTION WOULD RESULT IN
A MEMBER HAVING A NEGATIVE CAPITAL ACCOUNT IMMEDIATELY THEREAFTER (UNLESS SUCH
MEMBER FIRST EXECUTES A CAPITAL ACCOUNT DEFICIT RESTORATION AGREEMENT). 
DISTRIBUTIONS SHALL BE MADE ONLY TO THE PERSONS WHO ARE THE HOLDERS OF RECORD OF
THE ECONOMIC INTERESTS ON THE ACTUAL DATE OF DISTRIBUTION.  NEITHER THE COMPANY
NOR THE MEMBERS SHALL INCUR ANY LIABILITY FOR MAKING DISTRIBUTIONS IN ACCORDANCE
WITH THIS SECTION 7.  A MEMBER, REGARDLESS OF THE NATURE OF THE MEMBER’S CAPITAL
CONTRIBUTION, HAS NO RIGHT TO DEMAND AND RECEIVE ANY DISTRIBUTION FROM THE
COMPANY IN ANY FORM OTHER THAN MONEY.  NO MEMBER MAY BE COMPELLED TO ACCEPT FROM
THE COMPANY A DISTRIBUTION OF ANY ASSET IN KIND IN LIEU OF A PROPORTIONATE
DISTRIBUTION OF MONEY BEING MADE TO OTHER MEMBERS.  EXCEPT UPON A DISSOLUTION
AND THE WINDING UP OF THE COMPANY, NO MEMBER MAY BE COMPELLED TO ACCEPT A
DISTRIBUTION OF ANY ASSET IN KIND.  EXCEPT FOR DISTRIBUTIONS MADE IN VIOLATION
OF THE ACT OR THIS AGREEMENT, NO MEMBER OR ECONOMIC INTEREST OWNER SHALL BE
OBLIGATED TO RETURN ANY DISTRIBUTION TO THE COMPANY OR PAY THE AMOUNT OF ANY
DISTRIBUTION FOR THE ACCOUNT OF THE COMPANY OR TO ANY CREDITOR OF THE COMPANY. 
THE AMOUNT OF ANY DISTRIBUTION RETURNED TO THE COMPANY BY A MEMBER OR ECONOMIC
INTEREST OWNER OR PAID BY A MEMBER OR ECONOMIC INTEREST OWNER FOR THE ACCOUNT OF
THE COMPANY OR TO A CREDITOR OF THE COMPANY SHALL BE ADDED TO THE ACCOUNT OR
ACCOUNTS FROM WHICH IT WAS SUBTRACTED WHEN IT WAS DISTRIBUTED TO THE MEMBER OR
ECONOMIC INTEREST OWNER.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VIII

TRANSFER AND ASSIGNMENT OF INTERESTS


8.1                                 GENERAL.


 


(1)                                  TRANSFER.


 

(A)                                  AS USED IN THIS SECTION 8, THE TERM
“TRANSFER” SHALL REFER TO ANY TRANSFER, SALE, ASSIGNMENT, EXCHANGE,
HYPOTHECATION, ENCUMBRANCE, ALIENATION, OR OTHER DISPOSITION OF ANY MEMBERSHIP
INTEREST OR ECONOMIC INTEREST AND MAY BE USED HEREIN AS A NOUN OR A VERB.

 

(B)                                 NO MEMBERSHIP INTEREST OR ECONOMIC INTEREST
MAY BE TRANSFERRED EXCEPT AS PROVIDED IN THIS AGREEMENT.  TRANSFERS IN VIOLATION
OF THIS SECTION 8 SHALL ONLY BE EFFECTIVE TO THE EXTENT SET FORTH IN SECTION
8.3.  ANY MEMBERSHIP INTEREST OR ECONOMIC INTEREST (OR PORTION THEREOF)
TRANSFERRED SHALL CONTINUE TO BE SUBJECT TO THE TERMS AND PROVISIONS OF THIS
AGREEMENT.

 

(C)                                  FURTHERMORE, AND IN ADDITION TO OTHER
RESTRICTIONS CONTAINED HEREIN, NO MEMBER OR ECONOMIC INTEREST OWNER SHALL
TRANSFER ALL OR ANY PART OF ITS MEMBERSHIP INTEREST OR ECONOMIC INTEREST WITHOUT
FIRST COMPLYING WITH ALL APPLICABLE STATE AND FEDERAL SECURITIES LAWS, OR IF THE
MEMBERSHIP INTEREST OR ECONOMIC INTEREST TO BE TRANSFERRED, WHEN ADDED TO THE
TOTAL OF ALL OTHER MEMBERSHIP INTERESTS AND ECONOMIC INTERESTS TRANSFERRED IN
THE PRECEDING TWELVE (12) CONSECUTIVE MONTHS PRIOR THERETO, WOULD CAUSE THE
TERMINATION OF THE COMPANY UNDER THE CODE.

 

(D)                                 ANY PERMITTED TRANSFER OF ALL OR ANY PORTION
OF A MEMBERSHIP INTEREST SHALL BE EFFECTIVE AS OF THE DATE IMMEDIATELY FOLLOWING
THE DATE UPON WHICH THE REQUIREMENTS OF THIS AGREEMENT HAVE BEEN MET.

 


(2)                                  SUBSTITUTION OF MEMBERS.  A TRANSFEREE OF A
MEMBERSHIP INTEREST SHALL HAVE THE RIGHT TO BECOME A SUBSTITUTE MEMBER ONLY IF
THE REQUIREMENTS OF THIS SECTION 8 ARE MET, THE ADMISSION OF SUCH PERSON AS A
SUBSTITUTE MEMBER IS UNANIMOUSLY APPROVED BY THE MEMBERS, SUCH PERSON AGREES TO
BE BOUND BY THE TERMS OF THIS AGREEMENT, AND SUCH PERSON PAYS ANY REASONABLE
EXPENSES IN CONNECTION WITH ITS ADMISSION AS A SUBSTITUTE MEMBER.  THE ADMISSION
OF A SUBSTITUTE MEMBER SHALL NOT RESULT IN THE RELEASE OF THE MEMBER WHO
ASSIGNED THE MEMBERSHIP INTEREST FROM ANY LIABILITY THAT SUCH MEMBER MAY HAVE TO
THE COMPANY.


 

(A)                                  NO EFFECT TO TRANSFERS IN VIOLATION OF
AGREEMENT.  TRANSFERS IN VIOLATION OF SECTION 8 SHALL BE NULL AND VOID AND THE
PURPORTED TRANSFEREE SHALL NOT BECOME EITHER A MEMBER OR AN ECONOMIC INTEREST
OWNER.  UPON ANY OTHER TRANSFER OF A MEMBERSHIP INTEREST IN VIOLATION OF THIS
SECTION 8, THE TRANSFEREE SHALL HAVE NO RIGHTS TO VOTE OR PARTICIPATE IN THE
MANAGEMENT OF THE BUSINESS, PROPERTY AND AFFAIRS OF THE COMPANY OR TO EXERCISE
ANY RIGHTS OF A MEMBER.  SUCH TRANSFEREE SHALL ONLY BE ENTITLED TO BECOME AN
ECONOMIC INTEREST OWNER AND THEREAFTER SHALL ONLY RECEIVE THE SHARE OF THE
COMPANY’S NET PROFITS, NET LOSSES AND DISTRIBUTIONS OF THE COMPANY’S ASSETS TO
WHICH THE TRANSFEROR OF SUCH ECONOMIC INTEREST WOULD OTHERWISE BE ENTITLED. 
UPON ANY TRANSFER (WHETHER ARISING OUT OF AN ATTEMPTED CHARGE UPON THAT MEMBER’S
ECONOMIC INTEREST BY JUDICIAL PROCESS, A FORECLOSURE BY A CREDITOR OF THE MEMBER
OR OTHERWISE) OF A MEMBER’S ECONOMIC INTEREST WHICH DOES NOT AT THE SAME TIME
TRANSFER THE BALANCE OF THE RIGHTS ASSOCIATED WITH THE MEMBERSHIP INTEREST
TRANSFERRED BY THE MEMBER (INCLUDING, WITHOUT LIMITATION, THE RIGHTS OF THE
MEMBER TO VOTE OR PARTICIPATE IN THE MANAGEMENT OF THE BUSINESS,

 

14

--------------------------------------------------------------------------------


 

PROPERTY AND AFFAIRS OF THE COMPANY), THE COMPANY SHALL PURCHASE FROM THE
MEMBER, AND THE MEMBER SHALL SELL TO THE COMPANY FOR A PURCHASE PRICE OF $200,
ALL REMAINING RIGHTS AND INTERESTS RETAINED BY THE MEMBER THAT IMMEDIATELY
BEFORE THE TRANSFER, ASSIGNMENT, CONVEYANCE OR SALE WERE ASSOCIATED WITH THE
TRANSFERRED ECONOMIC INTEREST.  SUCH PURCHASE AND SALE SHALL NOT, HOWEVER,
RESULT IN THE RELEASE OF THE MEMBER FROM ANY LIABILITY TO THE COMPANY AS A
MEMBER.

 

(B)                                 TRANSFERRING MEMBER’S REPRESENTATIONS.  IN
THE CASE OF A TRANSFER OF A MEMBERSHIP INTEREST, THE TRANSFERRING MEMBER OR SUCH
MEMBER’S DULY AUTHORIZED LEGAL REPRESENTATIVE SHALL REPRESENT AND WARRANT TO THE
TRANSFEREE(S) THAT (I) SUCH MEMBER OWNS THE MEMBERSHIP INTEREST BEING
TRANSFERRED BENEFICIALLY, FREE AND CLEAR OF ALL LIENS, CHARGES, CLAIMS,
EQUITIES, RESTRICTIONS AND ENCUMBRANCES, AND (II) SUCH MEMBER HAS THE FULL
RIGHT, POWER AND AUTHORITY TO SELL, TRANSFER AND DELIVER TO THE TRANSFEREE(S)
SUCH MEMBERSHIP INTEREST FREE AND CLEAR OF ALL LIENS, CHARGES, CLAIMS, EQUITIES,
RESTRICTIONS AND ENCUMBRANCES.

 


8.2                                 ASSUMPTION OF MEMBERSHIP OBLIGATIONS.  UPON
THE TRANSFER OF ALL OF THE MEMBERSHIP INTEREST HELD BY A MEMBER IN ACCORDANCE
WITH THIS SECTION 8, THE REMAINING MEMBERS SHALL ASSUME ALL OF SUCH MEMBER’S
MEMBERSHIP OBLIGATIONS AND SHALL PROTECT AND INDEMNIFY SUCH MEMBER FROM ANY SUCH
OBLIGATIONS EXCEPT AS TO THOSE LIABILITIES INCURRED AS A RESULT OF SUCH MEMBER’S
ACTING OUTSIDE THE SCOPE OF THE COMPANY ACTIVITY.


 


8.3                                 RESTRICTION ON TRANSFER.  NO MEMBER SHALL
TRANSFER, OR OTHERWISE DISPOSE OF ANY OF THIS MEMBERSHIP INTEREST OR ANY RIGHT
OR INTEREST THEREIN WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF THE COMPANY
AND OF ALL OTHER MEMBERS.


 

Notwithstanding any provisions in this Agreement to the contrary, any Member may
transfer his Membership Interest subject to this Agreement to any other Member
of the Company.  Such transferee(s) shall hold the Membership Interest subject
to all of the provisions of this Agreement.

 

ARTICLE IX.

DISSOLUTION AND WINDING UP

 


9.1                                 DISSOLUTION.  THE COMPANY SHALL BE
DISSOLVED, ITS ASSETS SHALL BE DISPOSED OF, AND ITS AFFAIRS WOUND UP ON THE
FIRST TO OCCUR OF THE FOLLOWING:


 


(1)                                  UPON THE HAPPENING OF ANY EVENT OF
DISSOLUTION SPECIFIED IN THE ARTICLES;


 


(2)                                  UPON THE ENTRY OF A DECREE OF JUDICIAL
DISSOLUTION PURSUANT TO SECTION 17351 OF THE CALIFORNIA CORPORATIONS CODE;


 


(3)                                  UPON THE VOTE OF THE MEMBERS HOLDING A
MAJORITY OF THE UNITS; OR


 


(4)                                  THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY.


 

As soon as possible following the occurrence of any of the foregoing events, the
Manager (the “Responsible Party”), shall execute a Certificate of Dissolution in
such form as shall be prescribed by the California Secretary of State and file
the Certificate as required by the Act.

 

15

--------------------------------------------------------------------------------


 


9.2                                 WINDING UP.  UPON THE OCCURRENCE OF ANY
EVENT SPECIFIED IN SECTION 9.1, THE COMPANY SHALL CONTINUE SOLELY FOR THE
PURPOSE OF WINDING UP ITS AFFAIRS IN AN ORDERLY MANNER, LIQUIDATING ITS ASSETS,
AND SATISFYING THE CLAIMS OF ITS CREDITORS.  THE RESPONSIBLE PARTY SHALL BE
RESPONSIBLE FOR OVERSEEING THE WINDING UP THE AFFAIRS AND LIQUIDATION OF THE
COMPANY, SHALL TAKE FULL ACCOUNT OF THE LIABILITIES AND ASSETS OF THE COMPANY,
SHALL CAUSE ITS ASSETS TO BE SOLD TO THE EXTENT NECESSARY TO SATISFY THE CLAIMS
AND CREDITORS AND SHALL DISTRIBUTE THE REMAINING ASSETS TO THE MEMBERS AS
PROVIDED BELOW.  IF ASSETS ARE SOLD, THEY SHALL BE SOLD AS PROMPTLY AS IS
CONSISTENT WITH OBTAINING THE FAIR MARKET VALUE THEREOF AND THEIR PROCEEDS
APPLIED AND DISTRIBUTED AS PROVIDED IN THIS SECTION 9.  THE RESPONSIBLE PARTY
SHALL GIVE WRITTEN NOTICE OF THE COMMENCEMENT OF WINDING UP BY MAIL TO ALL KNOWN
CREDITORS AND CLAIMANTS WHOSE ADDRESSES APPEAR ON THE RECORDS OF THE COMPANY. 
THE RESPONSIBLE PARTY SHALL BE ENTITLED TO REASONABLE COMPENSATION FOR SUCH
SERVICES.


 


9.3                                 ORDER OF PAYMENT OF LIABILITIES UPON
DISSOLUTION.  THE PAYMENT OF A DEBT OR LIABILITY, WHETHER THE WHEREABOUTS OF THE
CREDITOR IS KNOWN OR UNKNOWN, HAS BEEN ADEQUATELY PROVIDED FOR IF THE PAYMENT
HAS BEEN PROVIDED FOR BY EITHER THE ASSUMPTION OR GUARANTEE THEREOF IN GOOD
FAITH BY ONE OR MORE FINANCIALLY RESPONSIBLE PERSONS OR THE UNITED STATES
GOVERNMENT OR ANY AGENCY THEREOF, AND THE PROVISION, INCLUDING THE FINANCIAL
RESPONSIBILITY OF THE PERSON, WAS DETERMINED IN GOOD FAITH AND WITH REASONABLE
CARE BY THE MANAGER TO BE ADEQUATE AT THE TIME OF ANY DISTRIBUTION OF THE ASSETS
PURSUANT TO THIS SECTION; OR DEPOSIT OF THE AMOUNT OF THE DEBT OR LIABILITY AS
PROVIDED IN SECTION 2008 OF THE CALIFORNIA CORPORATION CODE.  THIS SECTION 9.3
SHALL NOT PRESCRIBE THE EXCLUSIVE MEANS OF MAKING ADEQUATE PROVISION FOR DEBTS
AND LIABILITIES.


 


9.4                                 DISTRIBUTION TO MEMBERS.  AFTER THE
DETERMINATION THAT ALL KNOWN DEBTS AND LIABILITIES OF THE COMPANY IN THE PROCESS
OF WINDING UP, INCLUDING, WITHOUT LIMITATION, DEBTS AND LIABILITIES TO MEMBERS
WHO ARE CREDITORS OF THE COMPANY, HAVE BEEN PAID OR ADEQUATELY PROVIDED FOR, THE
REMAINING ASSETS SHALL BE DISTRIBUTED TO THE MEMBERS IN ACCORDANCE WITH THE
POSITIVE BALANCES OF THE RESPECTIVE CAPITAL ACCOUNTS OF THE MEMBERS.


 


9.5                                 LIMITATIONS ON PAYMENTS MADE IN
DISSOLUTION.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT, EACH
MEMBER SHALL ONLY BE ENTITLED TO LOOK SOLELY AT THE ASSETS OF THE COMPANY FOR
THE DISTRIBUTIONS PROVIDED HEREIN AND SHALL HAVE NO RECOURSE FOR ITS CAPITAL
CONTRIBUTION AND/OR SHARE OF NET PROFITS (UPON DISSOLUTION OR OTHERWISE) AGAINST
ANY OTHER MEMBER EXCEPT AS PROVIDED IN THIS SECTION 9.


 


9.6                                 CERTIFICATE OF CANCELLATION.  THE MANAGER
SHALL CAUSE TO BE FILED IN THE OFFICE OF, AND ON A FORM PRESCRIBED BY, THE
CALIFORNIA SECRETARY OF STATE, A CERTIFICATE OF CANCELLATION OF THE ARTICLES
UPON THE COMPLETION OF THE WINDING UP OF THE AFFAIRS OF THE COMPANY.


 

ARTICLE X.  INDEMNIFICATION AND INSURANCE


 


10.1                           INDEMNIFICATION OF AGENTS.  THE COMPANY SHALL
INDEMNIFY ANY PERSON WHO WAS OR IS A PARTY OR IS THREATENED TO BE MADE A PARTY
TO ANY THREATENED, PENDING OR COMPLETED ACTION, SUIT OR PROCEEDING BY REASON OF
THE FACT THAT SUCH PERSON IS OR WAS A MEMBER, MANAGER, OFFICER, EMPLOYEE OR
OTHER AGENT OF THE COMPANY OR THAT, BEING OR HAVING BEEN SUCH A MEMBER, MANAGER,
OFFICER, EMPLOYEE OR AGENT, SUCH PERSON IS OR WAS SERVING AT THE REQUEST OF THE
COMPANY AS A

 

16

--------------------------------------------------------------------------------


 


MANAGER, DIRECTOR, OFFICER, EMPLOYEE OR OTHER AGENT OF ANOTHER LIMITED LIABILITY
COMPANY, COMPANY, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE (ALL
SUCH PERSONS BEING REFERRED TO HEREINAFTER AS AN “AGENT”), TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW IN EFFECT ON THE DATE HEREOF AND TO SUCH GREATER
EXTENT AS APPLICABLE LAW MAY HEREAFTER FROM TIME TO TIME PERMIT.  THE MANAGER
SHALL BE AUTHORIZED, ON BEHALF OF THE COMPANY, TO ENTER INTO INDEMNITY
AGREEMENTS WITH ANY PERSON ENTITLED TO BE INDEMNIFIED BY THE COMPANY HEREUNDER,
UPON SUCH TERMS AND CONDITIONS AS THE MANAGER DEEMS PRUDENT.


 


10.2                           INSURANCE.  THE COMPANY SHALL HAVE THE POWER TO
PURCHASE AND MAINTAIN INSURANCE ON BEHALF ON ANY PERSON WHO IS OR WAS AN AGENT
OF THE COMPANY AGAINST ANY LIABILITY ASSERTED AGAINST SUCH PERSON AND INCURRED
BY SUCH PERSON IN ANY SUCH CAPACITY, OR ARISING OUT OF SUCH PERSON’S STATUS AS
AN AGENT, WHETHER OR NOT THE COMPANY WOULD HAVE THE POWER TO INDEMNIFY SUCH
PERSON AGAINST SUCH LIABILITY UNDER THE PROVISIONS OF SECTION 10.1 OR UNDER
APPLICABLE LAW.  THE COMPANY SHALL AT ALL TIMES MAINTAIN ADEQUATE INSURANCE IN
ACCORDANCE WITH SECTION 4.2 OF THIS AGREEMENT.


 

ARTICLE XI.  DEFINITIONS; MISCELLANEOUS


 


11.1                           DEFINITIONS.  WHEN USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW.  TERMS NOT DEFINED IN
THIS SECTION 11.1 SHALL HAVE THE MEANINGS SET FORTH ELSEWHERE IN THIS AGREEMENT.


 


(1)                                  “ACT” SHALL MEAN THE BEVERLY KILLEA LIMITED
LIABILITY COMPANY ACT, CODIFIED IN THE CALIFORNIA CORPORATIONS CODE, SECTION
17000 ET SEQ., AS THE SAME MAY BE AMENDED FROM TIME TO TIME.


 


(2)                                  “AFFILIATE” SHALL MEAN ANY INDIVIDUAL,
PARTNERSHIP, CORPORATION, TRUST OR OTHER ENTITY OR ASSOCIATION, DIRECTLY OR
INDIRECTLY, THROUGH ONE OR MORE INTERMEDIARIES, CONTROLLING, IN THE IMMEDIATELY
PRECEDING SENTENCE, MEANS WITH RESPECT TO A CORPORATION OR LIMITED LIABILITY
COMPANY THE RIGHT TO EXERCISE, DIRECTLY OR INDIRECTLY, MORE THAN FIFTY PERCENT
(50%) OF THE VOTING RIGHTS ATTRIBUTABLE TO THE CONTROLLED CORPORATION OR LIMITED
LIABILITY COMPANY, AND, WITH RESPECT TO ANY INDIVIDUAL, PARTNERSHIP, TRUST,
OTHER ENTITY OR ASSOCIATION, THE POSSESSION, DIRECTLY OR INDIRECTLY, OF THE
POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT OR POLICIES OF THE
CONTROLLED ENTITY.


 


(3)                                  “BANKRUPTCY” SHALL MEAN: (A) THE FILING OF
AN APPLICATION BY A MEMBER FOR, OR ITS CONSENT TO, THE APPOINTMENT OF A TRUSTEE,
RECEIVER, OR CUSTODIAN OF ITS OTHER ASSETS; (B) THE ENTRY OF AN ORDER FOR RELIEF
WITH RESPECT TO A MEMBER IN PROCEEDINGS UNDER THE UNITED STATES BANKRUPTCY CODE,
AS AMENDED OR SUPERSEDED FROM TIME TO TIME; (C) THE MAKING BY A MEMBER OF A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; (D) THE ENTRY OF AN ORDER,
JUDGMENT, OR DECREE BY ANY COURT OF COMPETENT JURISDICTION APPOINTING A TRUSTEE,
RECEIVER, OR CUSTODIAN OF THE ASSETS OF A MEMBER UNLESS THE PROCEEDINGS AND THE
PERSON APPOINTED ARE DISMISSED WITHIN NINETY (90) DAYS; OR (E) THE FAILURE BY A
MEMBER GENERALLY TO PAY ITS DEBTS AS THE DEBTS BECOME DUE WITHIN THE MEANING OF
SECTION 303(H)(1) OF THE UNITED STATES BANKRUPTCY CODE, AS DETERMINED BY THE
BANKRUPTCY COURT, OR THE ADMISSION IN WRITING OF ITS INABILITY TO PAY ITS DEBTS
AS THEY BECOME DUE.

 

17

--------------------------------------------------------------------------------


 


(4)                                  “CAPITAL CONTRIBUTION” SHALL MEAN THE
AGGREGATE FAIR MARKET VALUE OF THE CASH AND PROPERTY (INCLUDING PROMISSORY NOTES
BUT LESS ANY LIABILITIES SECURED BY SUCH CONTRIBUTED PROPERTY THAT THE COMPANY
ASSUMES OR TAKES SUBJECT TO) CONTRIBUTED TO THE COMPANY BY MEMBERS.


 


(5)                                  “CODE” SHALL MEAN THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED FROM TIME TO TIME, THE PROVISIONS OF SUCCEEDING LAW, AND TO
THE EXTENT APPLICABLE, THE REGULATIONS (AS DEFINED BELOW).


 


(6)                                  “COMPLETE” OR “COMPLETION” SHALL MEAN, WITH
RESPECT TO ANY SHOW, DELIVERY BY CHS OF AN AUTHORED DVD MASTER OF THE SHOW READY
FOR REPLICATION AND DISTRIBUTION, INCLUDING WITHOUT LIMITATION VIDEO, SOUND
TRACK, GRAPHICS, PACKAGING (INCLUDING APPROVED CHS AND SRS AD SLICKS AND
PROMOTIONAL MATERIALS), ARTWORK AND SCREEN CAPTURE, AS APPLICABLE, IN ACCORDANCE
WITH STANDARD INDUSTRY PRACTICES.


 


(7)                                  THE “DISABILITY” OF A MEMBER SHALL MEAN
THAT A COURT OF COMPETENT JURISDICTION HAS ADJUDGED WHICH MEMBER TO BE
INCOMPETENT TO MANAGE SUCH MEMBER’S PERSON OR PROPERTY.


 


(8)                                  “ECONOMIC INTEREST” SHALL MEAN A MEMBER’S
OR ECONOMIC INTEREST OWNER’S SHARE OF ONE OR MORE OF THE COMPANY’S NET PROFITS,
NET LOSSES, AND DISTRIBUTIONS OF THE COMPANY’S ASSETS PURSUANT TO THIS AGREEMENT
AND THE ACT, BUT SHALL NOT INCLUDE ANY OTHER RIGHTS OF A MEMBER, INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO VOTE OR PARTICIPATE IN THE MANAGEMENT, OR
EXCEPT AS PROVIDED IN SECTION 17106 OF THE CALIFORNIA CORPORATIONS CODE, ANY
RIGHT TO INFORMATION CONCERNING THE BUSINESS AND AFFAIRS OF THE COMPANY.


 


(9)                                  “FISCAL YEAR” SHALL MEAN THE COMPANY’S
FISCAL YEAR, WHICH SHALL BE THE CALENDAR YEAR.


 


(10)                            “MEMBER” SHALL MEAN EACH PERSON (SAID TERM TO
INCLUDE ALL AUTHORIZED LEGAL REPRESENTATIVES) WHO (A) IS AN INITIAL SIGNATORY TO
THIS AGREEMENT, HAS BEEN ADMITTED TO THE COMPANY AS A MEMBER IN ACCORDANCE WITH
SECTION 8 AND (B) HAS NOT RESIGNED, WITHDRAWN, BEEN EXPELLED OR, IF OTHER THAN
AN INDIVIDUAL, DISSOLVED.


 


(11)                            “MEMBERSHIP INTEREST” SHALL MEAN THE INTEREST IN
THE COMPANY ISSUED BY THE COMPANY AND OWNED BY A MEMBER.


 


(12)                            “NET CASH” SHALL MEAN THE (I) GROSS CASH
PROCEEDS RECEIVED FROM THE SALE OR EXPLOITATION OF THE DESIGNATED CONTRACTS OR
ANY ASSETS CREATED IN RESPECT THEREOF, INCLUDING WITHOUT LIMITATION THE SHOWS,
LESS THE PORTION THEREOF USED TO PAY OR ESTABLISH RESERVES FOR: ANY CONTRACTED
SALES MANAGEMENT FEES PROPERLY CHARGEABLE BY THIRD PARTIES IN CONNECTION WITH
THE DESIGNATED CONTRACTS, PROVIDED THAT SUCH FEES WERE CONTRACTED PRIOR TO THE
FORMATION OF THE COMPANY, ALL ARTISTS’ PARTICIPATIONS, MANAGEMENT FEES, COMPANY
EXPENSES, DEBT PAYMENTS, CAPITAL IMPROVEMENTS, REPLACEMENTS, AND CONTINGENCIES,
ALL AS DETERMINED SUBJECT TO THE LIMITATIONS SET FORTH IN THIS AGREEMENT; AND
(II) NET PROCEEDS OF CAPITAL TRANSACTIONS ON REFINANCING TRANSACTIONS.

 

18

--------------------------------------------------------------------------------


 


(13)                            “NET PROFITS” AND “NET LOSSES” SHALL HAVE THE
MEANINGS OF THE TERMS “NET PROFIT” AND “NET LOSS,” RESPECTIVELY, AS SET FORTH IN
EXHIBIT B.


 


(14)                            “PERSON” SHALL MEAN ANY INDIVIDUAL, PARTNERSHIP,
LIMITED PARTNERSHIP, JOINT VENTURE, TRUST, ESTATE, ASSOCIATION, CORPORATION,
LIMITED LIABILITY COMPANY, OR OTHER ENTITY, WHETHER DOMESTIC OR FOREIGN.


 


(15)                            “PROCEEDS” SHALL MEAN ALL MONIES, RIGHTS,
PROPERTY AND ANY OTHER ECONOMIC BENEFIT GENERATED FROM THE EXPLOITATION OR SALE
OF THE DESIGNATED CONTRACTS, THE SHOWS, ALL COPYRIGHTS AND MASTERS CREATED IN
RESPECT THEREOF OR OF ANY OTHER ASSET CREATED IN RESPECT OF OR DERIVED FROM THE
FOREGOING.


 


(16)                            “REGULATIONS” SHALL, UNLESS THE CONTEXT CLEARLY
INDICATES OTHERWISE, MEAN THE REGULATIONS CURRENTLY IN FORCE AS FINAL OR
TEMPORARY THAT HAVE BEEN ISSUES BY THE U.S. DEPARTMENT OF TREASURY PURSUANT TO
ITS AUTHORITY UNDER THE CODE.


 


(17)                            “REPAYMENT AMOUNT” SHALL HAVE THE MEANING SET
FORTH IN SECTION 7.4.


 


(18)                            “UNITS” SHALL MEAN THE UNITS OF MEMBERSHIP
INTEREST HELD BY A MEMBER.


 


(19)                            “UNPAID ADDITIONAL ADVANCE” SHALL MEAN AN AMOUNT
EQUAL TO (I) 130% OF THE EXCESS, IF ANY, OF THE AMOUNT BY WHICH THE CUMULATIVE
ADDITIONAL ADVANCES MADE BY SRS EXCEED THE CUMULATIVE ADDITIONAL ADVANCES MADE
BY CHS, LESS (II) ALL PRIOR DISTRIBUTIONS TO SRS PURSUANT TO SECTION 7.4(A).


 


(20)                            “UNRETURNED TARGET” OF A MEMBER SHALL MEAN THE
EXCESS, IF ANY, OF (A) 175% OF THE CAPITAL CONTRIBUTION OF SUCH MEMBER OVER (B)
THE DISTRIBUTIONS TO SUCH MEMBER PURSUANT TO SECTION 7.4(A).


 


11.2                           LEGENDS.  EACH MEMBER UNDERSTANDS AND AGREES THAT
THE CERTIFICATES (IF ANY) EVIDENCING THE MEMBERSHIP INTEREST MAY BEAR THE
FOLLOWING OR A SUBSTANTIALLY SIMILAR LEGEND:


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR THE LAWS OF ANY STATE, AND MAY NOT BE OFFERED FOR
SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS
QUALIFIED AND REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR
UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, SUCH
QUALIFICATION AND REGISTRATION IS NOT REQUIRED.

 


11.3                           HEADINGS; INTERPRETATION.  ALL HEADINGS HEREIN
ARE INSERTED ONLY FOR CONVENIENCE AND EASE OF REFERENCE AND ARE NOT TO BE
CONSIDERED IN THE CONSTRUCTION OR INTERPRETATION OF ANY PROVISION OF THIS
AGREEMENT.  NUMBERED OR LETTERED ARTICLES, SECTIONS AND SUBSECTIONS HEREIN
CONTAINED REFER TO ARTICLES, SECTIONS AND SUBSECTIONS OF THIS AGREEMENT UNLESS
OTHERWISE EXPRESSLY

 

19

--------------------------------------------------------------------------------


 


STATED.  IN THE EVENT ANY CLAIM IS MADE BY ANY MEMBER RELATING TO ANY CONFLICT,
OMISSION OR AMBIGUITY IN THIS AGREEMENT, NO PRESUMPTION OR BURDEN OF PROOF OR
PERSUASION SHALL BE IMPLIED BY VIRTUE OF THE FACT THAT THIS AGREEMENT WAS
PREPARED BY OR AT THE REQUEST OF A PARTICULAR MEMBER OR ITS COUNSEL.  ALL
PRONOUNS AND ALL VARIATIONS THEREOF SHALL BE DEEMED TO REFER TO THE MASCULINE,
FEMININE, OR NEUTER, SINGULAR OR PLURAL, AS THE CONTEXT IN WHICH THEY ARE USED
MAY REQUIRE.  ANY STATUTES OR LAWS WILL INCLUDE ALL AMENDMENTS, MODIFICATIONS,
OR REPLACEMENTS OF THE SPECIFIC SECTIONS AND PROVISIONS CONCERNED.


 


11.4                           ARBITRATION.  ANY CONTROVERSY OR CLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, OR THE BREACH THEREOF SHALL BE SETTLED BY
ARBITRATION IN LOS ANGELES, CALIFORNIA, BY ONE (1) ARBITRATOR (UNLESS THE
PARTIES MUTUALLY AGREE TO ACCEPT MULTIPLE ARBITRATORS) IN ACCORDANCE WITH THE
COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION, AND
JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED IN ANY
COURT HAVING JURISDICTION THEREOF.  THE COST OF ANY SUCH ARBITRATION SHALL BE
BORNE EQUALLY BY THE PARTIES INVOLVED UNLESS THE ARBITRATOR(S) DEEM SUCH
DIVISION OF COSTS TO BE INEQUITABLE, IN WHICH EVENT THE ARBITRATOR(S) MAY
ALLOCATE THE COSTS OF ARBITRATION AMONG THE PARTIES THERETO AS THEY DEEM JUST
AND EQUITABLE UNDER THE CIRCUMSTANCES.  THE PARTIES HERETO SPECIFICALLY AGREE
THAT THE PROVISIONS OF SECTION 1283.05 OF THE CODE OF CIVIL PROCEDURE OF THE
STATE OF CALIFORNIA ARE INCORPORATED INTO, MADE A PART OF, AND MADE APPLICABLE
TO ANY ARBITRATION PURSUANT TO THIS SECTION 11.4 WHERE THE AGGREGATE AMOUNT IN
CONTROVERSY EXCEEDS TEN THOUSAND DOLLARS ($10,000), EXCLUSIVE OF COSTS, EXPENSES
AND FEES.


 


11.5                           JURISDICTION.  EACH MEMBER HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN LOS ANGELES,
CALIFORNIA IN ANY ACTION ON A CLAIM ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH MEMBER
FURTHER AGREES THAT PERSONAL JURISDICTION OVER IT MAY BE EFFECTED BY SERVICE OF
PROCESS BY REGISTERED OR CERTIFIED MAIL ADDRESSED AS PROVIDED IN SECTION 11.8,
AND THAT WHEN SO MADE SHALL BE AS IF SERVED UPON IT PERSONALLY WITHIN
CALIFORNIA.


 


11.6                           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT
OR THE APPLICATION OF SUCH PROVISION TO ANY PERSON OR CIRCUMSTANCE SHALL BE HELD
INVALID, THE REMAINDER OF THIS AGREEMENT OR THE APPLICATION OF SUCH PROVISION TO
PERSONS OR CIRCUMSTANCES OTHER THAN THOSE TO WHICH IT IS HELD INVALID SHALL NOT
BE AFFECTED THEREBY.  ALL EXHIBITS ATTACHED TO THIS AGREEMENT ARE INCORPORATED
AND SHALL BE TREATED AS IF SET FORTH HEREIN.


 


11.7                           ADDITIONAL DOCUMENTS AND ACTS.  EACH MEMBER
AGREES TO EXECUTE AND DELIVER SUCH ADDITIONAL DOCUMENTS AND INSTRUMENTS AND TO
PERFORM SUCH ADDITIONAL ACTS AS MAY BE NECESSARY OR APPROPRIATE TO EFFECTUATE,
CARRY OUT AND PERFORM ALL OF THE TERMS, PROVISIONS, AND CONDITIONS OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 


11.8                           NOTICES.  ALL NOTICES, DEMANDS OR OTHER
COMMUNICATIONS GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE SUFFICIENTLY
GIVEN IF DELIVERED BY OVERNIGHT DELIVERY SERVICE OR SENT BY COMMUNICATION,
ADDRESSED TO THE MEMBERS AT THE ADDRESSES SPECIFIED FOR SUCH MEMBERS IN EXHIBIT
A HERETO OR SUCH OTHER ADDRESS SUCH MEMBER DESIGNATE UPON FIVE (5) DAYS NOTICE
(GIVEN IN ACCORDANCE WITH THIS SECTION).  ANY SUCH NOTICE, DEMAND OR
COMMUNICATION SHALL BE DEEMED TO HAVE BEEN GIVEN (I) IF SO MAILED, AS OF THE
CLOSE OF THE THIRD BUSINESS DAY FOLLOWING THE DATE SO MAILED, AND (II) IF
PERSONALLY DELIVERED OR OTHERWISE SENT AS PROVIDED ABOVE, ON THE DATE DELIVERED
OR SENT IF SENT BY TELECOPY, AND ON THE NEXT BUSINESS DAY AFTER THE DATE SENT IN
ALL OTHER CASES.

 

20

--------------------------------------------------------------------------------


 


11.9                           RELIANCE ON AUTHORITY OF PERSON SIGNING.  IF A
MEMBER IS NOT A NATURAL PERSON, NEITHER THE COMPANY NOR ANY MEMBER WILL BE
REQUIRED TO DETERMINE THE AUTHORITY OF THE INDIVIDUAL SIGNING THIS AGREEMENT TO
MAKE ANY COMMITMENT OR UNDERTAKING ON BEHALF OF SUCH ENTITY OR TO DETERMINE ANY
FACT OR CIRCUMSTANCE BEARING UPON THE EXISTENCE OF THE AUTHORITY OF SUCH
INDIVIDUAL OR BE RESPONSIBLE FOR THE APPLICATION OR DISTRIBUTION OF PROCEEDS
PAID OR CREDITED TO INDIVIDUALS SIGNING THIS AGREEMENT ON BEHALF OF SUCH ENTITY.


 


11.10                     NO INTEREST IN COMPANY PROPERTY.  NO MEMBER OR
ECONOMIC INTEREST OWNER HAS ANY INTEREST IN SPECIFIC PROPERTY OF THE COMPANY. 
WITHOUT LIMITING THE FOREGOING, EACH MEMBER AND ECONOMIC INTEREST OWNER
IRREVOCABLY WAIVES DURING THE TERM OF THE COMPANY ANY RIGHT THAT HE OR SHE MAY
HAVE TO MAINTAIN ANY ACTION FOR PARTITION WITH RESPECT TO THE PROPERTY OF THE
COMPANY.


 


11.11                     ATTORNEY’S FEES.  IN THE EVENT THAT ANY DISPUTE
BETWEEN THE COMPANY AND THE MEMBERS OR AMONG THE MEMBERS SHOULD RESULT IN
LITIGATION OR ARBITRATION, THE PREVAILING PARTY IN SUCH DISPUTE SHALL BE
ENTITLED TO RECOVER FROM THE OTHER PARTY ALL REASONABLE FEES, COSTS AND EXPENSES
OF ENFORCING ANY RIGHT OF THE PREVAILING PARTY, INCLUDING WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES AND EXPENSES.


 


11.12                     TIME IS OF THE ESSENCE; REMEDIES CUMULATIVE.  ALL
DATES AND TIMES IN THIS AGREEMENT ARE OF THE ESSENCE.  THE REMEDIES UNDER THIS
AGREEMENT ARE CUMULATIVE AND SHALL NOT EXCLUDE ANY OTHER REMEDIES TO WHICH ANY
PERSON MAY BE LAWFULLY ENTITLED.


 


11.13                     PUBLIC DISCLOSURE; CONFIDENTIALITY.  NO MEMBER WILL
MAKE ANY PUBLIC STATEMENT, DISCLOSURE OR COMMUNICATION REGARDING THE COMPANY,
THE RELATIONSHIP BETWEEN THE MEMBERS OR OTHERWISE WITHOUT THE OTHER MEMBER’S
PRIOR WRITTEN CONSENT; PROVIDED, HOWEVER THAT THIS SECTION 11.14 SHALL NOT
PROHIBIT (I) BONA FIDE MARKETING AND PROMOTIONAL ACTIVITIES TO PROMOTE THE
COMPANY, ITS PRODUCTS AND ITS MEMBERS; OR (II) ANY DISCLOSURE THAT MAY BE
REQUIRED BY APPLICABLE LAW.  CHS EXPRESSLY ACKNOWLEDGES THAT SRS IS A PUBLICLY
TRADED COMPANY AND IS THEREFORE SUBJECT TO, AMONG OTHER THINGS, CERTAIN
ACCOUNTING AND DISCLOSURE OBLIGATIONS UNDER APPLICABLE FEDERAL AND STATE LAW.


 


11.14                     BINDING EFFECT; PARTING IN INTEREST.  SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT RELATING TO TRANSFERABILITY, THIS AGREEMENT WILL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE MEMBERS, ECONOMIC INTEREST OWNER,
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  EXCEPT AS EXPRESSLY PROVIDED IN
THE ACT, NOTHING IN THIS AGREEMENT SHALL CONFER ANY RIGHTS OR REMEDIES UNDER OR
BY REASON OF THIS AGREEMENT ON ANY PERSONS OTHER THAN THE MEMBERS AND THEIR
OBLIGATION OR LIABILITY OF ANY THIRD PERSON TO ANY PARTY TO THIS AGREEMENT, NOR
SHALL ANY PROVISION GIVE ANY THIRD PERSON ANY RIGHT OF SUBROGATION OR ACTION
OVER OR AGAINST ANY PARTY TO THIS AGREEMENT.


 


11.15                     COMPLETE AGREEMENT; AMENDMENTS.  THIS AGREEMENT AND
THE ARTICLES CONSTITUTE THE COMPLETE AND EXCLUSIVE STATEMENT OF AGREEMENT AMONG
THE MEMBERS WITH RESPECT TO THE SUBJECT MATTER HEREIN AND THEREIN AND REPLACE
AND SUPERSEDE ALL PRIOR WRITTEN AND ORAL AGREEMENTS OR STATEMENTS BY AND AMONG
THE MEMBERS OR ANY OF THEM.  TO THE EXTENT THAT ANY PROVISION OF THE ARTICLES
CONFLICTS WITH ANY PROVISION OF THIS AGREEMENT, THE ARTICLES SHALL CONTROL.  ALL
AMENDMENTS TO THIS AGREEMENT MUST BE IN WRITING AND SIGNED BY ALL OF THE
MEMBERS.  THIS

 

21

--------------------------------------------------------------------------------


 


AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE
DEEMED AN ORIGINAL, BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 


11.16                     NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS UNDER
OR IN CONNECTION WITH THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED
GIVEN (A) IF DELIVERED PERSONALLY, UPON DELIVERY, (B) IF DELIVERED BY REGISTERED
OR CERTIFIED MAIL (RETURN RECEIPT REQUESTED), UPON THE EARLIER OF ACTUAL
DELIVERY OR THREE DAYS AFTER BEING MAILED, OR (C) IF GIVEN BY TELECOPY, UPON
CONFIRMATION OF TRANSMISSION BY TELECOPY, IN EACH CASE TO THE PARTIES AT THE
FOLLOWING ADDRESSES:


 

(a)                                  If to SRS, addressed to:

 

SRS Labs, Inc.
2909 Daimler Street
Santa Ana, California 92705

Attention:  Chief Legal Officer

Facsimile:  (949) 852-1099

 

With an additional copy to:

 

Paul, Hastings, Janofsky & Walker LLP
Seventeenth Floor
695 Town Center Drive
Costa Mesa, California  92626-1924
Attention:  John F. Della Grotta, Esq.
Facsimile:  (714) 979-1921

 

(b)                                 If to CHS or to the Manager, addressed to:

 

Coming Home Studios, LLC
6161 Santa Monica Boulevard, Suite 100
Los Angeles, California  90038
Attention: Daniel E. Catullo III

Manager

Facsimile:  (323) 467-6400

 

With an additional copy to:

 

Loeb & Loeb LLP
10100 Santa Monica Boulevard, Suite 2200
Los Angeles, California  90067
Attn:  David L. Ficksman, Esq.
Facsimile:  (310) 282-2200

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, being all of the Members of CHS/SRS, LLC, a
California limited liability company, have executed this Agreement, effective as
of the day and year first herein written.

 

 

COMING HOME STUDIOS, LLC

 

 

 

By:

/S/ DANIEL E. CATULLO III

 

 

Daniel E. Catullo III

 

 

 

 

 

SRS LABS, INC.

 

 

 

By:

/S/ THOMAS C.K. YUEN

 

Its:   Chairman and Chief Executive Officer

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CAPITAL CONTRIBUTION OF MEMBERS AND ADDRESSES OF MEMBERS

 

Member’s Name

 

Member’s Address

 

Capital Contribution

 

Number
of Class A Units

 

Number
of Class B Units

 

Percentage Interest

 

Initial
Capital
Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coming Home Studios, LLC

 

6161 Santa Monica Blvd., Suite 100 Los Angeles, CA 90038

 

SEE SCHEDULE 1:
ASSETS & LIABILITIES CONTRIBUTED BY COMING HOME STUDIOS LLC

 

1

 

 

 

50

%

$

1,800,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SRS Labs, Inc.

 

2909 Daimler Street Santa Ana, CA 92705

 

$1,800,000

 

1

 

 

 

50

%

$

1,800,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEE SCHEDULE 2: 
ASSETS CONTRIBUTED BY SRS

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Schedule 1

 

Assets Contributed by Coming Home Studios LLC to CHS/SRS LLC

 

Coming Home Studios LLC will contribute the following assets to CHS/SRS LLC free
and clear of any liens, security interests or other encumbrances:

 

(a)                                  (i)                                     The
following agreements (collectively, the “Designated Contracts”) and all of
Coming Home Studios LLC’s rights and economic interests thereunder, subject only
to the rights of the respective counterparties thereto:

 

2.                                       Artist agreement between CHS and Duran
Duran Ltd. dated March 1, 2004;

 

3.                                       Operating agreement between CHS and
Duran Duran L & I dated as of May 8, 2004 relating to DD/CHS, LLC;

 

4.                                       Artist agreement between CHS and
Godsmack Partnership dated March 18, 2004;

 

5.                                       Artist agreement between CHS and Gray
Cat Records, Inc. dated as of April 11, 2003 and executed August 18, 2003;

 

6.                                       Operating Agreement dated as of June 4,
2003, between CHS and the Class B members of BS Concert Video LLC; and

 

7.                                       Unexecuted Distribution Agreement
between CHS and Ideal Entertainment dated May 21, 2004;

 

provided, however, that Coming Home Studios LLC will retain the legal title to
the copyrights to and the masters of the Shows, pursuant to the terms and
conditions of the Operating Agreement between Coming Home Studios LLC and SRS
Labs, Inc., and provided further that Coming Home Studios LLC’s transfer of its
rights and interests under the Designated Contracts shall not affect  the rights
under the Designated Contracts of the respective counterparties thereto

 

(ii)                                  All assets of any kind derived from or
created in respect of or acquired in connection with the Designated Contracts,
including without limitation all Accounts, Books, Deposit Accounts, Equipment,
General Intangibles (including without limitation all copyright interests),
Inventory, Investment Property, Negotiable Collateral, and Supporting
Obligations (all as defined in Article 9 of the Uniform Commercial Code),
present and future inventory and merchandise, all present and future goods held
for sale or lease or to be furnished under a contract of service, all raw
materials, work in process (including without limitation, Film Footage, audio,
graphics screen capture and photographs) and finished goods, all packing

 

--------------------------------------------------------------------------------


 

materials, supplies and containers  relating to or used in connection with any
of the foregoing, and all bills of lading, warehouse receipts or documents of
title relating to any of the foregoing; and

 

(b)                                 all proceeds and products, whether tangible
or intangible, of any of the foregoing, including, without limitation,
the proceeds of insurance covering any or all of the foregoing, and any proceeds
resulting from the sale, exchange, collection, or other disposition of any of
the foregoing, or any portion thereof or interest therein, and the proceeds and
products thereof.  As used herein, “proceeds” means: whatever is acquired upon
the sale, lease, license, exchange or other disposition of the foregoing assets;
whatever is collected on, or distributed on account of the foregoing assets; and
any rights arising out of the foregoing assets.

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 

Schedule 2

 

ASSETS CONTRIBUTED BY SRS LABS, INC.

 

Asset

 

Value

 

 

 

 

 

Initial SRS Capital Contribution

 

$

700,000

 

Cash

 

$

1,100,000

 

 

 

 

 

Total

 

$

1,800,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Additional Allocation Provisions

Section 1.                                            Allocations.

 

1.1                                 Allocation of Income, Gain, Loss, and
Deduction.  After making any special allocations pursuant to Sections 1.2, 1.3
and 1.4 of this Exhibit B, all items of income, gain, loss and deduction shall
be allocated pursuant to Section 7 of this Agreement.

 

1.2                                 Special Allocations.  The following special
allocations shall be made in the following order:

 

1.2.1                        Minimum Gain Chargeback.  Notwithstanding any other
provision of this Section 1, if there is a net decrease in minimum gain
(“Company Minimum Gain”) during any Company taxable year, as determined under
Treasury Regulations Section 1.704-2(d), each Member shall be specially
allocated items of Company income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Member’s share of the net decrease
in Company Minimum Gain, determined in accordance with Treasury Regulations
Section 1.704-2(g).  A Member is not subject to this minimum gain chargeback
requirement to the extent (i) the Member’s share in the net decrease in Company
Minimum Gain is caused by a guarantee, refinancing, or other change in the debt
instrument causing it to become partially or wholly recourse or treated as a
“Member Nonrecourse Debt” (having the meaning set forth in Treasury Regulations
Section 1.704-2(b)(4) for the phrase “partner nonrecourse debt”) made by such
Member or a “Related Person” of such Member (within the meaning of Treasury
Regulation Section 1.752-4(b)), and the Member bears the economic risk of loss
(within the meaning of Treasury Regulations Section 1.752-2) for the newly
guaranteed, refinanced or otherwise changed liability, (ii) the Member
contributes capital to the Company that is used to repay the nonrecourse
liability, and the Member’s share of the net decrease in Company Minimum Gain
results from such repayment, or (iii) the Company receives consent from the
appropriate United States federal taxing authority to waive the minimum gain
chargeback requirement of this Section 1.2.1 because such requirement would
cause a distortion in the economic arrangement among the Members and it is not
expected that the Company will have sufficient other income to correct this
distortion.  This Section 1.2.1 is intended to comply with the minimum gain
chargeback requirement in Treasury Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

 

1.2.2                        Member Minimum Gain Chargeback.  Notwithstanding
any other provision of this Section 1, if there is a net decrease in the minimum
gain attributable to a Member Nonrecourse Debt (“Member Minimum Gain”) during
any Company taxable year, as determined under Treasury Regulations Section
1.704-2(i), each Member who has a share of Member Minimum Gain attributable to a
Member Nonrecourse Debt made by such Member or a Related Person of such Member
to the Company, determined in accordance with Treasury Regulations Section
1.704-2(i)(5), shall be specially allocated items of Company income and gain for
such year (and, if necessary, subsequent years) in an amount equal to such
Member’s share of the net decrease in Member Minimum Gain attributable to such
Member’s or Related Person’s Member Nonrecourse Debt, determined in accordance
with Treasury Regulations

 

--------------------------------------------------------------------------------


 

Section 1.704-2(i)(4) and (5).  The exceptions mentioned above in Section 1.2.1
of this Exhibit B in connection with the minimum gain chargeback shall similarly
apply with respect to Member Nonrecourse Debt in appropriate circumstances. 
This Section 1.2.2 is intended to comply with the minimum gain chargeback
requirements in Treasury Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

 

1.2.3                        Qualified Income Offset.  No Member shall be
allocated any item of loss or deduction to the extent such allocation would
cause or increase a deficit balance in such Member’s Capital Account (in excess
of any limited dollar amount of such deficit balance that such Member is
obligated to restore or is deemed obligated to restore under Treasury
Regulations Sections 1.704-2(g) and 1.704-2(i)(5)) as of the end of the taxable
year to which such allocation relates).  In the event any Member unexpectedly
receives any adjustments, allocations, or distributions described in Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company
income and gain shall be specially allocated to such Member in an amount and
manner sufficient to eliminate, to the extent required by the Treasury
Regulations, such adjusted Capital Account deficit of such Member as quickly as
possible, provided that an allocation pursuant to this Section 1.2.3 shall be
made only if and to the extent that such Member would have a Capital Account
deficit (determined after reducing such Member’s Capital Account for the items
set forth in Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and after
adjusting such Member’s Capital Account upward for any amounts such Member is
obligated to restore or is deemed obligated to restore pursuant to Treasury
Regulations Sections 1.704-2(g) and 1.704-2(i)(5)) after all other allocations
provided for in this Section 1 have been tentatively made as if this Section
1.2.3 were not in this Exhibit B.

 

1.2.4                        Gross Income Allocation.  In the event any Member
has a deficit Capital Account at the end of any Company fiscal year which is in
excess of the amount such Member is obligated to restore or is deemed to be
obligated to restore pursuant to Treasury Regulations Sections 1.704-2(g) and
1.704-2(i)(5), such Member shall be specially allocated items of Company income
and gain in the amount of such excess as quickly as possible, provided that an
allocation pursuant to this Section 1.2.4 shall be made only if and to the
extent that such Member would have a Capital Account deficit (determined after
reducing such Member’s Capital Account for the items set forth in Treasury
Regulations Section 1.704-1(b)(2)(ii)(d) and after adjusting such Member’s
Capital Account upward for any amounts such Member is obligated to restore or is
deemed obligated to restore pursuant to Treasury Regulations Sections 1.704-2(g)
and 1.704-2(i)(5)) in excess of such amount after all other allocations provided
for in this Section 1 have been tentatively made as if Section 1.2.3 of this
Exhibit B and this Section 1.2.4 were not in this Exhibit B.

 

1.2.5                        Nonrecourse Deductions.  Nonrecourse Deductions
shall be specially allocated to the Members in accordance with their respective
Percentage Interests.  For this purpose, “Nonrecourse Deductions” has the
meaning set forth in Treasury Regulations Section 1.704-2(c), and the amount of
Nonrecourse Deductions for a Company taxable year equals the net increase, if
any, in the amount of Company Minimum Gain during such year, reduced (but not
below zero) by the aggregate distributions made during the year of proceeds of
any nonrecourse liability (as defined under Treasury Regulations Section
1.752-1(a)(2)) that are allocable to an increase in Company Minimum Gain
(determined in accordance with Treasury Regulations Section 1.704-2(h)).

 

2

--------------------------------------------------------------------------------


 

1.2.6                        Member Nonrecourse Deductions.  Any Member
Nonrecourse Deductions shall be allocated to the Member who bears the economic
risk of loss (within the meaning of Treasury Regulations Section 1.752-2) with
respect to the Member Nonrecourse Debt to which such Member Nonrecourse
Deductions are attributable.  For this purpose, “Member Nonrecourse Deductions”
has the meaning set forth in Treasury Regulations Section 1.704-2(i)(2) for the
phrase “partner nonrecourse deductions”, and for any Company taxable year, the
amount of Member Nonrecourse Deductions with respect to a Member Nonrecourse
Debt equals the net increase, if any, in the amount of Member Minimum Gain
during such year, reduced (but not below zero) by proceeds of the Member
Nonrecourse Debt distributed during the year to the Member bearing the economic
risk of loss for such debt that are both attributable to the debt and allocable
to an increase in the Member Minimum Gain.

 

1.2.7                        Section 754 Adjustments.  To the extent an
adjustment to the adjusted basis of any Company asset pursuant to Section 734(b)
of the Code or Section 743(c) of the Code is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to Capital Accounts
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) and such gain or
loss shall be specially allocated to the Members in a manner consistent with the
manner in which their Capital Accounts are required to be adjusted pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m).

 

1.2.8                        Allocations Relating to Taxable Issuance of Company
Interests.  Any income, gain, loss, or deduction realized as a direct or
indirect result of the issuance of a Company interest by the Company to a Member
(the “Issuance Items”) shall be allocated among Members so that, to the extent
possible, the net amount of such Issuance Items, together with all other
allocations under this Exhibit B to each Member, shall be equal to the net
amount that would have been allocated to each such Member if the Issuances Items
had not been realized.

 

1.3                                 Curative Allocations.

 

1.3.1                        Regulatory Allocations.  The “Regulatory
Allocations” consist of the “Basic Regulatory Allocations,” as defined in
Section 1.3.2 of this Exhibit B, the “Nonrecourse Regulatory Allocations,” as
defined in Section 1.3.3 of this Exhibit B, and the “Member Nonrecourse
Regulatory Allocations,” as defined in Section 1.3.4 of this Exhibit B.

 

1.3.2                        Basic Regulatory Allocations.  The “Basic
Regulatory Allocations” consist of allocations pursuant to Sections 1.2.3,
1.2.4, and 1.2.7 of this Exhibit B.  Notwithstanding any other provision of this
Exhibit B, other than the Regulatory Allocations, the Basic Regulatory
Allocations shall be taken into account in allocating items of income, gain,
loss, and deduction among the Members so that, to the extent possible, the net
amount of such allocations of such other items and the Basic Regulatory
Allocations to each Member shall be equal to the net amount that would have been
allocated to each such Member if the basic Regulatory Allocations had not
occurred.  For purposes of applying the foregoing sentence, allocations pursuant
to this Section 1.3.2 shall be made only with respect to allocations pursuant to
Section 1.2.7 hereof to the extent the Members reasonably determine that such
allocations will otherwise be inconsistent with the economic agreement among the
parties to this Agreement.

 

3

--------------------------------------------------------------------------------


 

1.3.3                        Nonrecourse Regulatory Allocations.  The
“Nonrecourse Regulatory Allocations” consist of all allocations pursuant to
Sections 1.2.1 and 1.2.5 of this Exhibit B.  Notwithstanding any other provision
of this Exhibit B, other than the Regulatory Allocations, the Nonrecourse
Regulatory Allocations shall be taken into account in allocating items of
income, gain, loss, and deduction among the Members so that, to the extent
possible, the net amount of such allocations of such items and the Nonrecourse
Regulatory Allocations to each Member shall be equal to the net amount that
would have been allocated to each such Member if the Nonrecourse Regulatory
Allocations had not occurred.  For purposes of applying the foregoing sentence
(i) no allocations pursuant to this Section 1.3.3 shall be made prior to the
Company taxable year during which there is a net decrease in Company Minimum
Gain, and then only to the extent necessary to avoid any potential economic
distortion caused by such net decrease in Company Minimum Gain, and (ii)
allocations pursuant to this Section 1.3.3 shall be deferred with respect to
allocations pursuant to Section 1.2.5 hereof to the extent the Members
reasonably determine that such allocations are likely to be offset by subsequent
allocations pursuant to Section 1.2.1 hereof.

 

1.3.4                        Member Nonrecourse Regulatory Allocations.  The
“Member Nonrecourse Regulatory Allocations” consist of all allocations pursuant
to Sections 1.2.2 and 1.2.6 of this Exhibit B. Notwithstanding any other
provision of this Exhibit B, other than the Regulatory Allocations, the Member
Nonrecourse Allocations shall be taken into account in allocating items of
income, gain, loss, and deduction among the Members so that, to the extent
possible, the net amount of such allocations of such items and the Member
Nonrecourse Regulatory Allocations to each Members shall be equal to the net
amount that would have been allocated to each such Member if the Member
Nonrecourse Regulatory Allocations had not occurred.  For purposes of applying
the foregoing sentence (i) no allocations pursuant to this Section 1.3.4 shall
be made with respect to allocations pursuant to Section 1.2.6 relating to a
particular Member Nonrecourse Debt prior to the Company taxable year during
which there is a net decrease in Member Minimum Gain attributable to such Member
Nonrecourse Debt, and then only to the extent necessary to avoid any potential
economic distortions caused by such net decrease in Member Minimum Gain, and
(ii) allocations pursuant to this Section 1.3.4 shall be deferred with respect
to allocations pursuant to Section 1.2.6 hereof relating to a particular Member
Nonrecourse Debt to the extent the Members reasonably determine that such
allocations are likely to be offset by subsequent allocations pursuant to
Section 1.2.2 hereof.

 

1.3.5                        Member Discretion.  The Members shall have
reasonable discretion, with respect to each Company taxable year, to (i) apply
the provisions of Section 1.3.2, 1.3.3, and 1.3.4 of this Exhibit B in whatever
order is likely to minimize the economic distortions that might otherwise result
from the Regulatory Allocations, and (ii) divide all allocations pursuant to
Sections 1.3.2, 1.3.3, and 1.3.4 of this Exhibit B among the Members in a manner
that is likely to minimize such economic distortions.

 

1.4                                 Tax Allocations.  Section 704(c) of the
Code.  In accordance with Section 704(c) of the Code and the Treasury
Regulations thereunder and Treasury Regulations Section 1.704-1(b)(4)(i),
income, gain, loss and deduction (as computed for tax purposes) with respect to
any property contributed to the capital of the Company or otherwise revalued on
the books of the Company may, solely for tax purposes, be allocated among the
Members to take into account any variation between the adjusted basis of such
property to the Company for federal income tax

 

4

--------------------------------------------------------------------------------


 

purposes and its fair market value as determined at the time of the
contribution.  In addition, if any gain (as computed for tax purposes) on the
sale or other disposition of Company property shall constitute recapture of
depreciation under Sections 291, 1245 or 1250 of the Code or any similar
provision, such gain shall (to the extent possible) be divided among the Members
in proportion to the depreciation deductions previously claimed by them giving
rise to such recapture; provided, however, that this sentence shall not affect
the amount of gain otherwise allocable to a Member.

 

Section 2.  Net Profit and Net Loss.

 

Definition.  “Net Profit” and “Net Loss” of the Company means for each fiscal
year or other period, an amount equal to the Company’s taxable income or loss
for such year or period, determined in accordance with Code Section 703(a).  For
this purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss, with the following adjustments:

 

(a)                                  Any income of the Company that is exempt
from federal income tax and not otherwise taken into account in computing Net
Profit or Net Loss shall be added to such taxable income or loss;

 

(b)                                 Any expenditures of the Company described in
Code Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise
taken into account in computing Net Profit or Net Loss, shall be subtracted from
such taxable income or loss;

 

(c)                                  If property other than cash has been
contributed to the Company or the Capital Accounts of the Members have been
adjusted pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(f),
depreciation, amortization, gain or loss with respect to assets of the Company
may be computed in accordance with Section 1.4 hereof; and

 

(d)                                 Nonrecourse Deductions and Member
Nonrecourse Deductions for any fiscal year, or any other allocation period,
shall not be taken into account in computing Net Profit or Net Loss, but shall
be separately allocated to the Members in accordance with Paragraph 1.2.5 and
1.2.6 hereof.

 

5

--------------------------------------------------------------------------------